UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	October 1, 2012 — September 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Master Intermediate Income Trust Annual report 9 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Important notice regarding Putnam’s privacy policy 15 Trustee approval of management contract 18 Financial statements 23 Federal tax information 97 Shareholder meeting results 97 About the Trustees 98 Officers Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives included increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: Political events, including the 16-day partial shutdown of the federal government in October, have created an unpredictable environment for investors. Generally, investors prefer clarity, and the drawn-out political wrangling and lack of resolution of the budget and debt ceiling have obscured the way forward for many. Still, markets have shown remarkable resiliency this year, with the S&P 500 Index up approximately 25% as of October 31, 2013. Corporate balance sheets appear to be healthy, and profits remain strong. Moreover, the Federal Reserve has pledged to maintain an aggressive monetary stimulus policy until the U.S. economic recovery establishes a firm footing. Of course, it is impossible to predict political and economic outcomes, but we know from past experience the value of maintaining a long-term perspective when it comes to investing. At Putnam, our investment professionals combine in-depth fundamental research, active investing, and risk management strategies that can serve investors well in any market. By integrating investment innovation with alternative approaches, we offer a diverse set of products for a wide range of financial goals. We also strongly emphasize the importance of seeking the guidance of a financial advisor who can help you work toward your investment goals, based on your individual time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. 4 Master Intermediate Income Trust Interview with your fund’s portfolio manager Bill, what was the bond market environment like during the 12months ended September30, 2013? From the beginning of the period until May, spread sectors — meaning sectors that trade at a yield premium to U.S. Treasuries — continued to modestly rally against the backdrop of a slowly improving U.S. economy. In May, however, the market environment became less hospitable, as concern about higher interest rates weighed on sentiment, leading investors to take profits. A debate that began in May about when the Federal Reserve would begin reducing its bond-buying program intensified in June, when Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus programs later in 2013, and end them by mid 2014, sooner than investors expected. Investors reacted to this potential change in Fed monetary policy by selling bonds across all market sectors, driving rates higher and yield spreads wider. After spiking higher in June, interest rates remained elevated for most of the rest of the period, due to uncertainty about when the central bank would actually start the process of trimming its bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85 billion-a-month bond-buying This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 13–14. Master Intermediate Income Trust 5 program in place. This announcement surprised investors, causing bonds to rally, rates to decline, and spreads to tighten. Investors immediately began trying to assess when the central bank will actually begin tapering its bond purchases. Fed Chairman Ben Bernanke indicated that the board could still make its first reduction in purchases before year-end. However, he stressed that the Fed is looking for continued data that points to a pickup in economic growth, sustained job gains, and an inflation rate that is moving toward the central bank’s 2% target. Turning to performance, the fund outpaced its benchmark by a sizable margin. What factors fueled this solid showing? Our holdings of commercial mortgage-backed securities [CMBS], which benefited from stable-to-rising commercial property values, were among the biggest contributors to the fund’s performance versus the benchmark. Within CMBS, our return was partly driven by solid security selection in “mezzanine” bonds rated BBB/Baa, which offered higher yields at what we believed were very acceptable risks. After declining along with other market sectors in May and June, our high-yield bond investments recovered during the latter months of the period, and were also a major contributor to the fund’s relative performance. In July and August, given continuing, steady U.S. economic growth, corporate bonds were less influenced by the uncertainty surrounding Fed tapering. Then in September, when the central bank decided to postpone scaling back its bond purchases, investors had a renewed appetite for credit Credit qualities are shown as a percentage of the fund’s net assets as of 9/30/13. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Master Intermediate Income Trust risk, and sought to capitalize on the wider yield spreads offered by corporate securities. Our prepayment strategies, which we implemented with securitized bonds, such as interest-only collateralized mortgage obligations [IO CMOs], provided a further boost to relative results. As interest rates rose, the likelihood that the mortgages underlying our CMO positions would be refinanced declined, helping to boost the securities’ value. Holdings of emerging-market [EM] debt also helped, led by investments in Venezuela, where we held U.S.-dollar-denominated, shorter-maturity bonds that provided substantial yields without significant volatility. It looks like the fund’s duration and yield-curve positioning hampered its relative performance. For the period as a whole, they did. Our “term structure” positioning was moderately helpful during much of the period, because we sought to limit the fund’s interest-rate risk by maintaining a relatively short duration in the United States, while also positioning the portfolio for a steeper yield curve. However, late in the period, we believed the Fed would begin reducing its bond buying at its mid-September meeting and we established a targeted short duration position on the intermediate, 5- to 10-year portion of the curve, anticipating that rates in this area of This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 9/30/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Master Intermediate Income Trust 7 the curve would rise. Unfortunately, when the central bank decided to defer tapering, intermediate-term rates declined and our short position suffered. How did your currency strategy affect performance? Our active currency strategy, which was implemented with long and short positions using currency forward contracts, modestly contributed to relative performance, due mainly to a short position in the Japanese yen. During the second half of the period, the yen weakened significantly versus the U.S. dollar following the Bank of Japan’s announcement that it would take a more aggressive approach to monetary easing. A short position in the Australian dollar, which appreciated against the U.S. dollar, worked against our currency strategy and dampened its overall contribution to performance. By period-end, we had significantly reduced the fund’s currency risk by cutting back most of our active foreign currency positions. We felt this was prudent in light of heightened volatility in foreign-exchange markets. How did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Cash positions may represent collateral used to cover certain derivative contracts. 8 Master Intermediate Income Trust interest-rate risk associated with our CMO holdings. We also used total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds, and to efficiently gain exposure to foreign currencies as part of our active strategy involving global currency pairings. What is your outlook for the coming months? As we move into the final months of the year, we are preparing for the Fed’s policy response to the economic activity we have witnessed thus far in 2013. Growth in the United States looks to be on track, while Europe appears to be emerging from recession. As a result, we believe the central bank will begin tapering its bond buying in the near future, provided the markets maintain the overall stability they have recently exhibited. From a medium-term perspective, the desire among policymakers and investors alike is for the financial markets to return to a more normalized environment. Consequently, the Fed would prefer to transition from aggressively providing liquidity to the markets to letting the markets function on their own again. As the markets make this transition, there will continue to be periods of volatility and uncertainty. Overall, however, investors appear to be navigating through the beginning of this transition fairly well, as risk-seeking behavior has been active in both the credit and stock markets. All told, we believe continued modest U.S. economic growth, coupled with improving economic performance overseas, will allow interest rates to normalize, which will probably mean that the 10-year Treasury yield may be at or slightly above 3% by or before early 2014. Moreover, we believe this normalization in ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Master Intermediate Income Trust 9 the level of rates can occur without creating negative consequences for the stock market, corporate earnings, or the housing market. Where are you finding the most compelling investment opportunities? At period-end, the fund was positioned for a rising-rate environment in the United States and in select foreign regions where economic data are improving, most notably in Europe. In terms of the fund’s investments, we are continuing to find what we believe are compelling opportunities for taking prepayment risk via IO CMOs, and we have continued to add to our holdings of mezzanine CMBS. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA®. HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares —which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. 10 Master Intermediate Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2013, the end of its most recent fiscal year. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 9/30/13 NAV Market price Annual average Life of fund (since 4/29/88) 7.18% 6.38% 10 years 80.17 74.33 Annual average 6.06 5.72 5 years 54.08 49.14 Annual average 9.03 8.32 3 years 15.89 –4.54 Annual average 5.04 –1.54 1 year 7.88 0.15 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 9/30/13 Citigroup Lipper Flexible Barclays Non-U.S. World Income Funds Government/Credit Government JPMorgan Global (closed-end) Bond Index Bond Index High Yield Index† category average* Annual average Life of fund (since 4/29/88) 6.92% 6.19% — 7.49% 10 years 55.57 61.54 137.82% 111.73 Annual average 4.52 4.91 9.05 7.58 5 years 32.00 23.27 87.39 71.72 Annual average 5.71 4.27 13.38 10.85 3 years 8.92 1.66 31.45 23.32 Annual average 2.89 0.55 9.54 7.06 1 year –1.96 –5.65 7.08 3.10 Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/13, there were 23, 18, 14, 12, and 4 funds, respectively, in this Lipper category. † The JPMorgan Global High Yield Index was introduced on 12/31/93, which post-dates the fund’s inception. Master Intermediate Income Trust 11 Fund price and distribution information For the 12-month period ended 9/30/13 Distributions Number 12 Income $0.312000 Capital gains — Total Share value NAV Market price 9/30/12 $5.42 $5.18 9/30/13 5.50 4.88 Current rate (end of period) NAV Market price Current dividend rate* 5.67% 6.39% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. 12 Master Intermediate Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Government/Credit Bond Index is an unmanaged index of U.S. Treasuries, agency securities, and investment-grade corporate bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. Master Intermediate Income Trust 13 JPMorgan Global High Yield Index is an unmanaged index that is designed to mirror the investable universe of the U.S. dollar global high-yield corporate debt market, including domestic (U.S.) and international (non-U.S.) issues. International issues are composed of both developed and emerging markets. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2013, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2013, up to 10% of the fund’s common shares outstanding as of October 7, 2013. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2013, Putnam employees had approximately $400,000,000 and the Trustees had approximately $96,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Master Intermediate Income Trust Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Master Intermediate Income Trust 15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent distribution following notice of withdrawal. 16 Master Intermediate Income Trust There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. Master Intermediate Income Trust 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund 18 Master Intermediate Income Trust shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd Master Intermediate Income Trust 19 quintile in total expenses as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. 20 Master Intermediate Income Trust The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperfor-mance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Flexible Income Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 4th Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2012, there were 5, 5 and 4 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the three-year and five-year periods ended December 31, 2012 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over these periods was due in significant part to the fund’s under-performance in 2008 and 2011. The Trustees considered Putnam Management’s observation that the fund’s investments in commercial and residential mortgage-backed securities significantly underperformed during the economic downturn in 2008. The Trustees also considered Putnam Management’s view that, in 2011, the fund’s performance suffered for a variety of reasons, including its relative emphasis on shorter duration investments, which reduced the fund’s sensitivity to interest rate changes but detracted from performance, its exposure to high yield, non-Agency residential mortgage-backed securities, and its exposure to emerging markets coupled with currency exposure to the Australian dollar. The Trustees considered that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve Master Intermediate Income Trust 21 top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperform-ing fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential ben-efits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive ben-efits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. 22 Master Intermediate Income Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Master Intermediate Income Trust 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Master Intermediate Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Master Intermediate Income Trust (the fund), including the fund’s portfolio, as of September 30, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Master Intermediate Income Trust as of September 30, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 14, 2013 24Master Intermediate Income Trust The fund’s portfolio 9/30/13 MORTGAGE-BACKED SECURITIES (48.5%)* Principal amount Value Agency collateralized mortgage obligations (19.7%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.871s, 2032 $215,909 $333,980 IFB Ser. 3408, Class EK, 25.06s, 2037 110,257 158,375 IFB Ser. 2979, Class AS, 23.605s, 2034 42,918 55,997 IFB Ser. 3072, Class SM, 23.128s, 2035 167,488 239,347 IFB Ser. 3072, Class SB, 22.982s, 2035 150,041 213,513 IFB Ser. 3249, Class PS, 21.673s, 2036 118,354 162,982 IFB Ser. 3998, Class KS, IO, 6.518s, 2027 1,932,597 311,027 IFB Ser. 4048, Class GS, IO, 6.468s, 2040 1,806,636 341,111 IFB Ser. 3860, Class SP, IO, 6.418s, 2040 3,269,582 495,571 IFB Ser. 4032, Class SA, IO, 6.318s, 2042 3,333,730 565,695 IFB Ser. 3708, Class SA, IO, 6.268s, 2040 3,702,779 638,359 IFB Ser. 4125, Class SH, IO, 5.968s, 2042 2,047,514 353,872 IFB Ser. 4112, Class SC, IO, 5.968s, 2042 8,091,094 1,496,861 IFB Ser. 4105, Class LS, IO, 5.968s, 2041 2,320,873 450,296 IFB Ser. 4240, Class SA, IO, 5.818s, 2043 3,401,633 735,195 IFB Ser. 311, Class S1, IO, 5.768s, 2043 6,332,587 1,393,150 IFB Ser. 308, Class S1, IO, 5.768s, 2043 2,740,598 625,103 Ser. 3632, Class CI, IO, 5s, 2038 492,699 40,997 Ser. 3626, Class DI, IO, 5s, 2037 179,556 4,810 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,255,778 588,319 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,825,220 315,946 Ser. 4019, Class GI, IO, 4 1/2s, 2041 7,528,316 1,188,721 Ser. 3747, Class HI, IO, 4 1/2s, 2037 419,723 44,928 Ser. 304, Class C53, IO, 4s, 2032 2,043,811 311,681 Ser. 4105, Class HI, IO, 3 1/2s, 2041 2,100,313 335,126 Ser. 304, IO, 3 1/2s, 2027 4,277,273 525,121 Ser. 304, Class C37, IO, 3 1/2s, 2027 3,163,994 394,930 Ser. 4165, Class TI, IO, 3s, 2042 8,782,875 1,242,777 Ser. 4183, Class MI, IO, 3s, 2042 3,675,532 499,505 Ser. 4210, Class PI, IO, 3s, 2041 2,604,399 288,926 Ser. T-57, Class 1AX, IO, 0.004s, 2043 2,505,924 29,083 FRB Ser. 3326, Class WF, zero%, 2035 2,176 1,959 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.827s, 2036 215,341 422,661 IFB Ser. 07-53, Class SP, 23.544s, 2037 147,600 214,251 IFB Ser. 08-24, Class SP, 22.628s, 2038 147,028 220,538 IFB Ser. 05-75, Class GS, 19.713s, 2035 140,779 191,511 IFB Ser. 05-83, Class QP, 16.929s, 2034 190,310 248,960 IFB Ser. 10-99, Class NS, IO, 6.421s, 2039 2,393,235 313,227 IFB Ser. 404, Class S13, IO, 6.221s, 2040 2,834,111 494,062 IFB Ser. 10-35, Class SG, IO, 6.221s, 2040 2,230,341 410,628 IFB Ser. 12-132, Class SB, IO, 6.021s, 2042 6,570,049 1,013,430 IFB Ser. 13-19, Class DS, IO, 6.021s, 2041 4,569,179 886,349 IFB Ser. 13-41, Class SP, IO, 6.021s, 2040 1,780,950 316,119 IFB Ser. 13-18, Class SB, IO, 5.971s, 2041 2,076,292 376,224 Master Intermediate Income Trust 25 MORTGAGE-BACKED SECURITIES (48.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 12-105, Class S, IO, 5.871s, 2042 $1,553,344 $291,737 IFB Ser. 13-101, Class CS, IO, 5.708s, 2043 2,237,000 506,569 IFB Ser. 10-46, Class WS, IO, 5.571s, 2040 2,131,642 269,290 Ser. 374, Class 6, IO, 5 1/2s, 2036 392,925 61,049 Ser. 12-132, Class PI, IO, 5s, 2042 4,133,194 731,079 Ser. 398, Class C5, IO, 5s, 2039 247,164 32,329 Ser. 10-13, Class EI, IO, 5s, 2038 130,871 4,864 Ser. 378, Class 19, IO, 5s, 2035 1,024,096 167,698 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 9,143,022 1,548,371 Ser. 409, Class 81, IO, 4 1/2s, 2040 4,478,246 865,710 Ser. 409, Class 82, IO, 4 1/2s, 2040 4,639,020 873,776 Ser. 366, Class 22, IO, 4 1/2s, 2035 465,974 37,739 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,950,591 248,076 Ser. 13-44, Class PI, IO, 4s, 2043 2,858,243 468,037 Ser. 13-60, Class IP, IO, 4s, 2042 2,063,285 377,550 Ser. 12-96, Class PI, IO, 4s, 2041 2,240,048 357,691 Ser. 406, Class 2, IO, 4s, 2041 2,039,001 379,662 Ser. 406, Class 1, IO, 4s, 2041 1,397,261 269,252 Ser. 409, Class C16, IO, 4s, 2040 2,973,553 545,914 Ser. 12-145, Class TI, IO, 3s, 2042 4,326,367 483,688 Ser. 13-35, Class IP, IO, 3s, 2042 3,581,441 435,509 Ser. 13-53, Class JI, IO, 3s, 2041 2,840,130 410,044 Ser. 13-23, Class PI, IO, 3s, 2041 3,471,795 388,459 Ser. 03-W10, Class 1, IO, 1.156s, 2043 518,001 17,037 Ser. 99-51, Class N, PO, zero%, 2029 22,192 21,232 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.52s, 2039 1,715,420 302,600 IFB Ser. 10-163, Class SI, IO, 6.447s, 2037 3,240,387 514,415 IFB Ser. 10-35, Class CS, IO, 6.29s, 2040 4,138,867 796,740 IFB Ser. 11-56, Class MI, IO, 6.27s, 2041 2,573,759 578,838 IFB Ser. 10-67, Class SE, IO, 6.27s, 2040 1,210,308 227,380 IFB Ser. 13-91, Class SP, IO, 6.12s, 2042 3,770,427 730,520 IFB Ser. 12-149, Class LS, IO, 6.07s, 2042 4,220,692 704,645 IFB Ser. 10-26, Class QS, IO, 6.07s, 2040 2,024,612 384,676 IFB Ser. 13-87, Class SA, IO, 6.02s, 2043 3,028,874 487,737 IFB Ser. 10-120, Class SB, IO, 6.02s, 2035 471,417 45,388 IFB Ser. 13-99, Class SL, IO, 5.97s, 2043 3,392,617 628,957 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 2,134,626 378,725 IFB Ser. 13-129, Class SN, IO, 5.968s, 2043 2,094,000 337,532 IFB Ser. 12-77, Class MS, IO, 5.92s, 2042 1,871,708 436,520 IFB Ser. 13-99, Class AS, IO, 5.87s, 2043 1,622,428 375,316 IFB Ser. 10-158, Class SA, IO, 5.87s, 2040 1,190,403 213,261 IFB Ser. 10-151, Class SA, IO, 5.87s, 2040 1,182,295 211,950 IFB Ser. 11-128, Class TS, IO, 5.868s, 2041 1,587,576 337,995 IFB Ser. 10-89, Class SD, IO, 5 3/4s, 2040 1,652,350 282,968 26 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 11-70, Class SM, IO, 5.708s, 2041 $2,415,000 $596,964 IFB Ser. 11-70, Class SH, IO, 5.708s, 2041 2,481,000 613,402 IFB Ser. 10-43, Class KS, IO, 5.57s, 2040 2,622,973 408,135 IFB Ser. 10-31, Class SA, IO, 5.57s, 2040 4,059,926 664,813 IFB Ser. 10-37, Class SG, IO, 5.52s, 2040 2,243,792 363,764 IFB Ser. 10-115, Class BS, IO, 5.22s, 2040 3,654,683 560,848 Ser. 13-22, Class IE, IO, 5s, 2043 3,280,224 663,345 Ser. 13-22, Class OI, IO, 5s, 2043 3,031,164 618,463 Ser. 13-3, Class IT, IO, 5s, 2043 2,709,198 552,771 Ser. 13-6, Class IC, IO, 5s, 2043 2,473,076 497,731 Ser. 12-146, Class IO, IO, 5s, 2042 2,460,888 491,292 Ser. 13-6, Class CI, IO, 5s, 2042 1,809,512 365,811 Ser. 13-130, Class IB, IO, 5s, 2040 2,465,000 332,566 Ser. 13-16, Class IB, IO, 5s, 2040 3,903,347 418,271 Ser. 11-41, Class BI, IO, 5s, 2040 2,231,526 259,752 Ser. 10-35, Class UI, IO, 5s, 2040 1,413,751 287,987 Ser. 10-20, Class UI, IO, 5s, 2040 2,601,816 580,530 Ser. 10-9, Class UI, IO, 5s, 2040 14,848,749 3,173,313 Ser. 09-121, Class UI, IO, 5s, 2039 5,590,058 1,229,030 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 4,936,906 1,005,880 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,710,321 348,906 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 1,254,531 160,981 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 341,755 63,498 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 11,405,738 2,348,342 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 8,745,449 1,902,135 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,188,153 207,749 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 3,973,233 645,253 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,668,262 185,594 Ser. 13-149, Class IL, IO, 4s, 2043 ## 1,721,000 308,973 Ser. 13-149, Class LS, IO, 4s, 2043 ## 1,864,000 344,258 Ser. 12-56, Class IB, IO, 4s, 2042 1,898,935 392,883 Ser. 12-47, Class CI, IO, 4s, 2042 4,722,618 951,425 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 8,548,242 1,446,192 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 2,865,661 444,177 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 3,653,102 600,168 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 5,259,895 843,740 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 7,525,174 1,108,082 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,874,401 638,036 Ser. 11-70, PO, zero%, 2041 4,179,139 3,173,680 Ser. 06-36, Class OD, PO, zero%, 2036 5,846 5,370 Structured Agency Credit Risk Debt Notes FRB Ser. 13-DN1, Class M2, 7.329s, 2023 250,000 262,031 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.995s, 2045 3,393,407 593,846 Master Intermediate Income Trust 27 MORTGAGE-BACKED SECURITIES (48.5%)* cont. Principal amount Value Commercial mortgage-backed securities (15.9%) Banc of America Commercial Mortgage Trust FRB Ser. 05-5, Class D, 5.403s, 2045 $600,000 $568,260 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 323,861 164,601 Ser. 07-5, Class XW, IO, 0.367s, 2051 95,653,091 959,114 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 422,000 407,868 FRB Ser. 06-PW12, Class AJ, 5.895s, 2038 718,000 746,757 Ser. 05-PWR7, Class D, 5.304s, 2041 441,000 401,751 Ser. 05-PWR7, Class B, 5.214s, 2041 697,000 710,496 Ser. 05-PWR9, Class C, 5.055s, 2042 401,000 372,288 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.834s, 2038 18,330,833 370,283 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 610,000 585,938 FRB Ser. 05-C3, Class B, 5.029s, 2043 1,720,000 1,563,996 Citigroup Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.605s, 2040 3,000,000 2,945,400 FRB Ser. 12-GC8, Class D, 5.041s, 2045 401,000 350,153 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.323s, 2044 507,000 484,819 Ser. 07-CD5, Class XS, IO, 0.064s, 2044 29,587,885 128,090 Comm Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.824s, 2044 1,035,000 984,596 Commercial Mortgage Trust FRB Ser. 07-C9, Class F, 5.993s, 2049 962,000 918,710 Commercial Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.434s, 2046 1,314,000 1,075,998 FRB Ser. 13-CR6, Class D, 4.316s, 2046 1,034,000 833,423 FRB Ser. 13-CR8, Class D, 4.104s, 2046 769,000 603,609 FRB Ser. 07-C9, Class AJFL, 0.872s, 2049 1,241,000 1,104,118 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.567s, 2014 (Ireland) GBP 135,824 195,698 FRB Ser. 05-CT1A, Class D, 1.559s, 2014 (Ireland) GBP 444,023 603,817 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $416,000 425,841 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.271s, 2039 23,973,248 429,121 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 546,612 22,411 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 168,185 10,056 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.577s, 2044 1,626,000 1,569,908 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 881,000 855,179 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 16,573 16,575 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.049s, 2020 2,334,202 43,533 28 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.489s, 2045 $305,000 $286,700 FRB Ser. 05-C1, Class D, 4.949s, 2048 2,243,000 2,152,607 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class B, 4.965s, 2041 452,000 392,811 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 803,000 799,016 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 846,000 847,214 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.826s, 2045 1,213,000 1,136,460 FRB Ser. 11-GC3, Class D, 5.728s, 2044 352,000 346,082 FRB Ser. GC10, Class D, 4.562s, 2046 F 398,000 327,788 Ser. 05-GG4, Class XC, IO, 0.922s, 2039 55,271,136 525,076 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.179s, 2030 (Cayman Islands) 389,781 252,383 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 1,352,500 1,373,599 FRB Ser. 06-LDP7, Class AJ, 6.056s, 2045 377,000 376,620 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,068,000 1,081,564 FRB Ser. 04-CBX, Class E, 5.126s, 2037 1,790,000 1,534,388 FRB Ser. 04-CBX, Class B, 5.021s, 2037 247,000 244,965 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 847,000 770,127 FRB Ser. 13-C10, Class D, 4.3s, 2047 512,000 421,205 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6 3/8s, 2051 568,000 554,869 FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 410,000 381,152 Ser. 07-CB20, Class X1, IO, 0.191s, 2051 58,183,072 521,553 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 857,101 893,499 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.9s, 2039 1,250,000 1,082,813 Ser. 06-C3, Class AJ, 5.72s, 2039 517,000 511,365 Ser. 06-C6, Class E, 5.541s, 2039 750,000 681,525 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.279s, 2039 18,317,444 342,500 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.38s, 2028 88,941 9 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.452s, 2051 395,000 403,532 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 719,000 683,050 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 388,000 372,364 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.847s, 2037 219,711 10,173 Ser. 07-C5, Class X, IO, 5.897s, 2049 1,552,161 126,501 Master Intermediate Income Trust 29 MORTGAGE-BACKED SECURITIES (48.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 $1,100,000 $1,119,004 FRB Ser. 07-T27, Class AJ, 5.815s, 2042 392,000 424,262 FRB Ser. 06-HQ8, Class B, 5.677s, 2044 1,800,000 1,722,600 FRB Ser. 06-HQ8, Class D, 5.677s, 2044 427,000 393,481 Ser. 07-HQ11, Class C, 5.558s, 2044 482,000 412,447 Ser. 04-IQ8, Class C, 5.3s, 2040 1,400,000 1,434,720 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,293,413 1,215,808 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.249s, 2043 1,198,413 1,221,938 Morgan Stanley/Bank of America/Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.219s, 2046 439,000 350,282 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 193,000 144,750 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 530,803 132,701 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 699,000 630,668 Ser. 13-C6, Class D, 4 1/2s, 2046 F 934,000 745,034 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.2s, 2045 2,181,000 2,134,327 FRB Ser. 06-C25, Class AJ, 5.915s, 2043 528,000 545,477 FRB Ser. 05-C20, Class B, 5.413s, 2042 1,423,000 1,467,041 Ser. 07-C34, IO, 0.498s, 2046 15,678,293 189,707 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 405,000 382,725 WFRBS Commercial Mortgage Trust 144A FRB Ser. 13-C15, Class D, 4.636s, 2046 557,000 465,878 Residential mortgage-backed securities (non-agency) (12.9%) Banc of America Funding Corp. Ser. 06-2, Class 2A2, 6 1/4s, 2036 430,000 426,775 Ser. 06-2, Class 2A13, 6s, 2036 878,732 871,087 FRB Ser. 07-C, Class 07-C, 2.752s, 2036 1,825,948 1,661,613 FRB Ser. 06-G, Class 2A5, 0.46s, 2036 456,310 395,849 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 185,726 97,159 Ser. 13-RR1, Class 3A3, 13.676s, 2037 354,770 291,444 Ser. 13-RR1, Class 9A4, 10.266s, 2036 250,000 250,625 Ser. 13-RR1, Class 2A4, 10.11s, 2036 670,000 656,768 Ser. 13-RR1, Class 3A2, 4s, 2037 335,040 331,689 Ser. 13-RR1, Class 4A2, 4s, 2037 371,271 365,794 Ser. 12-RR10, Class 8A2, 4s, 2036 375,497 369,958 Ser. 13-RR1, Class 1A2, 2.819s, 2035 F 660,000 518,100 FRB Ser. 12-RR10, Class 9A2, 2.674s, 2035 980,000 805,070 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 3A3, 14.331s, 2036 504,929 343,352 FRB Ser. 12-RR12, Class 2A3, 13.426s, 2035 388,073 353,340 FRB Ser. 12-RR11, Class 5A3, 11.734s, 2037 190,239 109,983 FRB Ser. 13-RR2, Class 3A2, 8.325s, 2036 350,000 320,425 30 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.5%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Barclays Capital, LLC Trust 144A FRB Ser. 10-RR12, Class 6A1, 5.992s, 2037 $884,578 $902,269 Ser. 12-RR12, Class 2A2, 4s, 2035 312,485 307,876 FRB Ser. 09-RR11, Class 2A2, 2.673s, 2035 850,000 667,250 Ser. 09-RR7, Class 1A7, IO, 1.717s, 2046 26,076,425 871,930 Ser. 09-RR7, Class 2A7, IO, 1.561s, 2047 29,658,578 928,314 FRB Ser. 12-RR1, Class 6A5, 0.378s, 2046 500,000 437,500 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.054s, 2034 44,609 3,124 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 653,521 651,887 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-2, Class 3A2, 8.814s, 2037 400,000 385,228 FRB Ser. 11-12, Class 2A2, 0.549s, 2035 900,000 720,216 Countrywide Alternative Loan Trust Ser. 07-9T1, Class 2A2, 6s, 2037 501,661 383,896 FRB Ser. 06-OA16, Class A1C, 0.369s, 2046 370,653 337,294 FRB Ser. 06-HY11, Class A1, 0.299s, 2036 508,628 366,212 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 3A4, 2.709s, 2038 650,000 520,000 FRB Ser. 08-4R, Class 1A4, 0.58s, 2037 500,000 365,750 DSLA Mortgage Loan Trust Ser. 04-AR2, Class X2, IO, zero%, 2044 5,088,066 254,403 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.06s, 2043 (United Kingdom) GBP 384,009 612,037 FRB Ser. 03-2, Class 2C1, 2.77s, 2043 (United Kingdom) EUR 1,028,000 1,369,174 GSC Capital Corp. Mortgage Trust Ser. 05-11, Class AF3, 4.778s, 2036 $400,630 370,583 GSR Mortgage Loan Trust FRB Ser. 05-AR4, Class 3A5, 3.372s, 2035 725,000 658,452 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.812s, 2035 457,976 389,280 Lavender Trust 144A Ser. 10-RR2A, Class A3, 6 1/4s, 2036 350,000 352,625 MLCC Mortgage Investors, Inc. Ser. 04-A, Class XA2, IO, 1.169s, 2029 6,688,749 284,272 Mortgage IT Trust FRB Ser. 05-3, Class A2, 0.529s, 2035 488,650 405,580 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.569s, 2035 423,353 365,692 Residential Accredit Loans, Inc. Ser. 05-QR1, Class A, 6s, 2034 2,363,172 2,398,620 Residential Asset Mortgage Products FRB Ser. 06-RZ1, Class M2, 0.599s, 2036 F 630,000 472,500 WAMU Mortgage Pass-Through Certificates Ser. 05-AR17, Class X, IO, 1.621s, 2045 7,130,656 369,903 Ser. 04-AR10, Class X, IO, 1.608s, 2044 2,198,655 98,939 Ser. 05-AR11, Class X, IO, 1.505s, 2045 7,457,096 336,315 Ser. 05-AR19, Class X, IO, 1.471s, 2045 12,620,132 591,884 FRB Ser. 06-AR1, Class 2A1B, 1.223s, 2046 2,286,863 1,895,855 FRB Ser. 06-AR1, Class 2A1C, 1.223s, 2046 1,751,492 980,836 FRB Ser. 06-AR3, Class A1B, 1.153s, 2046 1,031,955 785,834 Master Intermediate Income Trust 31 MORTGAGE-BACKED SECURITIES (48.5%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WAMU Mortgage Pass-Through Certificates FRB Ser. 07-OA4, Class A1A, 0.923s, 2047 $620,277 $413,260 Ser. 06-AR11, Class 2XPP, IO, 0.889s, 2046 4,704,427 102,909 FRB Ser. 05-AR11, Class A1C3, 0.689s, 2045 F 1,808,792 1,392,770 FRB Ser. 05-AR19, Class A1C3, 0.679s, 2045 2,003,259 1,582,575 FRB Ser. 05-AR13, Class A1C3, 0.669s, 2045 4,185,799 3,313,060 FRB Ser. 05-AR17, Class A1C3, 0.659s, 2045 F 1,478,011 790,736 FRB Ser. 05-AR8, Class 2AC2, 0.639s, 2045 1,192,026 991,169 FRB Ser. 05-AR11, Class A1C4, 0.619s, 2045 F 920,440 708,739 FRB Ser. 05-AR13, Class A1B2, 0.609s, 2045 862,529 746,088 FRB Ser. 05-AR17, Class A1B2, 0.589s, 2045 812,762 674,592 FRB Ser. 05-AR15, Class A1B2, 0.589s, 2045 1,309,668 1,060,831 FRB Ser. 05-AR19, Class A1C4, 0.579s, 2045 679,921 515,679 FRB Ser. 05-AR11, Class A1B3, 0.579s, 2045 1,384,120 1,169,581 FRB Ser. 05-AR8, Class 2AC3, 0.569s, 2045 420,042 349,265 FRB Ser. 05-AR19, Class A1B3, 0.529s, 2045 398,574 344,767 FRB Ser. 05-AR6, Class 2AB3, 0.449s, 2045 403,008 346,587 FRB Ser. 12-RR2, Class 1A2, 0.352s, 2047 600,000 350,628 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A7, 5 1/2s, 2037 295,701 298,658 Ser. 05-11, Class 1A1, 5 1/2s, 2035 332,851 329,938 Total mortgage-backed securities (cost $160,724,455) CORPORATE BONDS AND NOTES (30.7%)* Principal amount Value Basic materials (2.2%) ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $281,000 $346,929 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 290,000 272,238 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 252,000 272,160 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 130,000 134,550 Boise Cascade Co. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 37,000 38,203 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 110,000 105,600 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 185,000 193,325 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 200,000 197,000 CPG Merger Sub LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 30,000 30,600 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 283,000 297,150 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 105,000 113,138 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 86,000 88,795 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 145,000 152,250 32 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) $70,000 $70,263 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 175,000 169,750 Grohe Holding GmbH 144A company company guaranty sr. FRN notes 4.224s, 2017 (Germany) EUR 213,000 288,154 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 $328,000 391,140 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 155,000 160,619 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 215,000 215,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 216,000 223,560 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 287,000 318,570 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 180,000 170,550 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 64,000 55,840 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 75,250 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 200,000 196,500 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 119,911 163,875 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $265,000 302,100 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 229,000 248,179 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 35,000 36,531 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 80,000 83,800 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 87,000 84,451 NOVA Chemicals Corp. 144A sr. notes 5 1/4s, 2023 (Canada) 60,000 60,729 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 170,113 Nufarm Australia, Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 58,000 58,580 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 17,000 18,785 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 207,500 Pinnacle Operating Corp. 144A company guaranty sr. notes 9s, 2020 30,000 30,713 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 27,000 25,515 PQ Corp. 144A sr. notes 8 3/4s, 2018 135,000 144,113 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 130,000 144,950 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 137,000 141,795 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 110,000 103,950 Master Intermediate Income Trust 33 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Basic materials cont. Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 $30,000 $31,050 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 40,000 41,700 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 20,000 18,900 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 235,000 265,550 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 145,000 148,263 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 227,000 224,730 USG Corp. sr. unsec. notes 9 3/4s, 2018 179,000 207,193 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 55,000 52,800 Capital goods (1.9%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 360,000 379,800 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 419,000 464,043 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 117,631 169,082 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) $225,000 217,125 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 188,000 204,920 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 140,000 138,600 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 86,000 93,095 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 24,000 27,720 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 105,000 109,200 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 106,000 106,000 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 119,000 123,760 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 310,000 335,575 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 26,000 27,820 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 157,000 143,263 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 71,999 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $150,000 155,438 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 58,000 42,050 Gardner Denver, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 30,000 29,625 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 193,000 194,930 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 100,000 145,916 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $202,000 219,675 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 198,000 192,555 34 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Capital goods cont. MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 $135,000 $126,900 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 20,000 22,000 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 319,000 327,773 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 115,000 121,900 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 203,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 200,000 219,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 105,000 105,394 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 108,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 100,000 105,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 295,000 297,213 Schaeffler Holding Finance BV 144A sr. unsec. notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 100,000 142,049 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 $150,000 161,250 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 140,000 151,900 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 45,000 47,250 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 282,000 285,173 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 236,000 254,290 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 226,000 240,690 TransDigm, Inc. 144A sr. unsec. sub. notes 7 1/2s, 2021 45,000 48,375 Triumph Group, Inc. unsec. sub. FRN notes 4 7/8s, 2021 150,000 144,375 Communication services (4.0%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 265,000 304,088 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 167,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 131,000 133,620 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 573,000 528,593 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 354,000 326,565 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 53,000 55,915 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 40,000 39,050 Master Intermediate Income Trust 35 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Communication services cont. Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 $56,000 $59,220 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 78,000 81,276 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 177,000 185,186 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 70,000 75,075 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 125,000 115,000 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 165,000 176,550 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 45,000 44,663 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 346,000 358,543 DISH DBS Corp. company guaranty notes 7 1/8s, 2016 88,000 96,690 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 109,000 114,586 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 275,000 275,344 Equinix, Inc. sr. unsec. notes 7s, 2021 130,000 138,775 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 65,000 74,425 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 156,000 172,380 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 50,000 50,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 214,000 226,305 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 260,000 280,150 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 365,000 382,338 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 140,000 151,200 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 80,000 79,400 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 352,000 371,360 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 418,000 432,630 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 260,000 269,750 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 105,000 151,457 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $124,000 136,710 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 143,000 156,228 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 40,000 42,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 17,000 17,170 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 59,000 64,458 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 239,000 239,598 36 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Communication services cont. MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 $206,000 $207,030 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 46,000 32,660 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 55,000 56,925 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 105,000 95,288 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 156,000 173,550 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 180,000 311,072 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $180,000 169,650 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 75,000 79,468 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 68,000 73,440 SBA Telecommunications, Inc. notes 5 3/4s, 2020 55,000 54,588 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 225,000 229,500 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 160,000 161,600 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 585,000 661,050 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 105,000 106,575 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 418,000 490,105 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 75,000 76,313 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 295,000 408,442 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) EUR 100,000 138,589 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 293,000 439,044 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 130,000 190,055 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 84,174 119,526 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 235,000 304,736 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 361,000 531,664 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $349,000 331,550 Virgin Media Secured Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 87,762 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 235,000 383,295 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 $6,000 6,525 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 445,000 482,825 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 325,000 458,789 Master Intermediate Income Trust 37 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Communication services cont. Windstream Holdings, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 $90,000 $82,350 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 247,000 275,405 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 109,000 112,543 Consumer cyclicals (4.5%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 25,000 27,938 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 150,000 171,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 255,000 288,469 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 55,000 57,269 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 60,000 65,700 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 229,000 219,840 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 105,000 105,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 77,000 71,995 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 210,000 211,050 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 95,000 93,185 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 108,000 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 180,000 193,500 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 140,000 155,750 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 60,000 61,650 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 535,000 503,569 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 30,000 32,888 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 100,000 95,500 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 105,000 117,600 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 25,000 23,000 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 40,000 43,200 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 319,905 343,098 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 135,000 130,613 38 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Communications, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 $262,000 $256,760 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 211,000 217,330 Clear Channel Worldwide Holdings, Inc. sr. unsec. notes 6 1/2s, 2022 260,000 265,850 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 213,000 200,753 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 176,000 182,600 D.R. Horton, Inc. company guaranty sr. unsec. FRN notes 5 3/4s, 2023 40,000 40,400 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 200,000 208,000 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 179,000 188,845 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 50,000 46,688 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 105,000 102,900 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 70,000 63,963 Gibson Brands, Inc. 144A sr. unsec. notes 8 7/8s, 2018 145,000 147,175 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 125,000 130,000 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 260,000 256,915 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. notes 7s, 2020 $168,000 126,000 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 122,000 137,723 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 75,000 77,063 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 178,000 197,135 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 98,438 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 130,000 135,200 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 356,000 373,800 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 176,724 244,126 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ $75,000 77,063 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 115,000 121,038 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 300,000 324,750 L Brands, Inc. sr. notes 5 5/8s, 2022 85,000 87,125 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 55,000 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 215,000 221,181 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 70,000 64,400 Master Intermediate Income Trust 39 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 $110,000 $118,250 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 83,000 93,891 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 123,000 134,993 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 145,000 142,463 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 335,000 374,363 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 65,000 70,688 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 120,000 126,000 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 110,000 119,625 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 40,000 41,300 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 155,000 156,550 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 525,213 576,421 Navistar International Corp. sr. notes 8 1/4s, 2021 240,000 243,600 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 290,000 295,800 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 32,000 32,720 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 85,000 86,488 Nielsen Co. Luxembourg SARL (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 54,000 54,135 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 76,000 73,150 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 290,000 318,275 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 113,000 122,888 Owens Corning company guaranty sr. unsec. notes 9s, 2019 92,000 111,090 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 156,800 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 100,000 107,250 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 70,000 70,875 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 20,000 21,000 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. unsec. notes 10s, 2020 20,000 21,050 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 75,000 70,500 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 75,000 69,375 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 51,000 55,590 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 240,000 265,800 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 88,000 90,860 40 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer cyclicals cont. Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 $152,000 $165,680 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 477,000 513,968 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 310,000 473,065 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 $70,000 66,500 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 70,000 69,475 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 20,000 19,300 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 200,000 190,500 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 10,000 10,375 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 10,000 10,450 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 110,000 116,875 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 75,000 75,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 35,000 33,425 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 220,000 206,800 Thomas Cook Group PLC sr. unsec. notes ser. EMTN, 7 3/4s, 2017 (United Kingdom) GBP 217,000 365,354 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $247,000 243,295 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 152,425 158,522 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 350,000 400,750 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 50,000 50,250 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 99,000 108,405 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 214,000 Consumer staples (1.7%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 302,000 239,335 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 91,000 79,170 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 135,000 143,438 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 50,000 54,250 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 69,375 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 100,000 95,000 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 184,000 206,540 Master Intermediate Income Trust 41 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer staples cont. Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 $199,000 $212,930 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 50,000 49,500 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 230,000 254,725 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 50,000 45,750 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 255,000 235,556 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 126,263 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 90,000 95,850 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 123,000 116,543 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 50,000 46,563 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 118,000 130,095 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 115,000 127,938 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 165,000 176,550 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 152,000 251,676 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 176,076 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 275,000 262,281 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 65,000 70,038 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 30,000 30,975 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 75,000 77,250 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 156,000 221,154 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) $67,000 70,518 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 350,000 348,250 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 105,000 109,988 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 50,000 52,875 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 179,000 190,635 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 90,000 94,613 Post Holdings, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2022 20,000 21,025 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 215,000 228,438 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 235,000 226,188 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 235,000 266,725 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 61,463 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 145,000 150,075 42 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Consumer staples cont. Sun Merger Sub, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2021 $40,000 $40,500 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 137,000 140,083 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 144,000 156,600 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 61,000 62,220 Energy (7.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 138,713 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 145,000 148,988 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 277,000 260,380 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 155,000 128,263 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 207,000 211,140 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 52,375 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 155,000 164,688 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 296,000 322,640 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 157,500 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 72,378 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $440,000 484,550 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 50,000 50,125 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 239,625 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 110,000 108,350 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 88,000 87,780 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 225,000 155,090 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $90,000 64,350 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 125,000 134,063 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 483,000 513,188 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 345,000 347,156 Continental Resources, Inc. company guaranty sr. unsec. notes 4 1/2s, 2023 75,000 73,500 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2021 81,000 90,518 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 295,000 313,438 Master Intermediate Income Trust 43 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Energy cont. Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 $65,000 $66,788 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 100,000 98,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 73,000 79,935 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 31,000 32,783 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 378,000 360,045 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 150,750 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 116,000 125,860 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 2,055,000 2,533,486 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 176,000 205,644 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 230,000 239,764 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 195,000 202,800 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 310,000 323,950 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 170,000 179,775 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 433,000 443,825 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 15,000 15,956 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 75,000 80,438 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 109,463 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 121,000 119,790 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 55,000 60,088 Kodiak Oil & Gas Corp. 144A sr. unsec. unsub. notes 5 1/2s, 2022 212,000 206,700 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 188,000 208,680 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 265,000 249,763 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 80,000 46,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 242,000 243,815 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 108,000 105,300 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 225,000 169,875 44 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Energy cont. National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) $275,000 $256,553 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 210,000 210,525 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 110,000 116,875 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 115,000 121,325 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 200,000 210,210 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 150,000 146,250 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 234,000 261,495 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 925,000 837,125 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 317,000 307,490 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 390,000 449,288 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 627,866 Petroleos de Venezuela SA company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 500,000 500,000 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,300,000 1,044,953 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 870,000 825,047 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,120,000 993,552 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,380,000 1,250,280 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 12 3/4s, 2022 (Venezuela) 190,000 185,725 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 225,000 225,000 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,535,000 1,853,513 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 5/8s, 2021 140,000 150,182 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 150,000 161,625 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 75,000 72,563 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 124,000 133,610 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 60,000 57,000 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 75,000 76,125 Samson Investment Co. 144A sr. unsec. notes 10 1/4s, 2020 415,000 439,900 Master Intermediate Income Trust 45 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Energy cont. SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 $124,000 $125,240 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 65,000 67,444 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 165,000 175,313 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 85,000 88,400 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 105,000 106,838 Tervita Corp. 144A company guaranty sr. notes 8s, 2018 (Canada) 55,000 55,206 Tervita Corp. 144A company guaranty sr. unsec. unsub. notes 9s, 2018 (Canada) CAD 55,000 53,951 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 $170,000 174,250 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 157,000 159,355 Whiting Petroleum Corp. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 158,000 161,555 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 480,000 506,400 Financials (3.7%) Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 85,000 83,725 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 160,000 170,400 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 140,000 149,709 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 634,919 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 150,000 141,000 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 790,000 759,964 Boparan Holdings, Ltd. 144A company guaranty sr. unsec. unsub. notes 9 7/8s, 2018 (United Kingdom) GBP 150,000 267,119 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $56,000 59,780 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 82,000 76,875 CIT Group, Inc. company guaranty sr. notes 5s, 2023 110,000 106,700 CIT Group, Inc. sr. unsec. notes 5s, 2022 130,000 127,075 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 135,000 139,725 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 225,500 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 165,000 173,250 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 170,000 149,600 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 304,000 323,760 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 ## 205,000 205,256 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 251,400 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A unsec. sub. notes 6s, 2020 168,000 168,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 36,000 37,800 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 150,000 147,375 46 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Financials cont. International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 $76,000 $78,470 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 50,000 46,250 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 180,000 174,600 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 115,000 124,056 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 75,000 78,938 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 215,000 217,688 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 205,000 214,738 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 90,000 100,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 80,000 83,400 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 213,000 203,948 Nationstar Mortgage, LLC/Nationstar Capital Corp. FRN notes 6 1/2s, 2018 115,000 115,863 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 330,000 322,575 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 190,000 186,675 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 264,000 264,660 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 230,000 240,925 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 50,000 48,500 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 201,000 201,503 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Russia) 2,750,000 2,826,697 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 325,000 341,565 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 500,000 526,250 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 229,000 258,198 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 85,000 81,600 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 159,639 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) 200,000 184,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 979,000 1,052,425 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 113,000 119,215 Health care (2.3%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 195,000 196,950 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 134,000 134,000 Master Intermediate Income Trust 47 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Health care cont. Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 $139,000 $149,078 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 220,000 227,150 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 195,000 208,650 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 220,000 331,408 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $302,000 307,285 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 80,000 83,900 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 325,000 325,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 143,686 Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 341,000 567,210 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 $120,000 129,600 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 165,000 172,013 HCA, Inc. sr. notes 6 1/2s, 2020 825,000 893,063 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 55,000 60,225 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 325,000 345,313 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 85,000 86,913 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 166,000 172,225 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 88,000 89,870 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 180,000 190,350 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 145,000 162,944 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 393,000 433,283 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 128,000 133,760 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 105,000 107,625 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 116,000 128,180 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 85,000 91,375 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 254,000 262,573 Service Corp. International/US sr. notes 7s, 2019 80,000 85,200 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 75,000 71,531 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 125,000 132,500 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 310,000 320,850 48 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Health care cont. Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 $160,000 $168,800 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 50,000 46,875 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 200,000 213,500 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 155,000 142,988 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 95,000 97,138 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 30,000 31,800 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 75,000 79,313 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 31,050 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 30,000 32,025 VPII Escrow Corp. 144A sr. unsec. notes 6 3/4s, 2018 220,000 235,400 Technology (1.3%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 80,000 81,400 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 107,000 86,670 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 381,000 356,235 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 23,000 23,230 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 283,000 285,830 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 39,000 44,558 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 382,000 441,210 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 80,000 85,400 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 412,000 453,200 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 485,000 500,763 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 75,000 82,688 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 105,000 110,513 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 135,000 141,075 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 140,000 135,100 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 201,000 223,613 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 123,000 134,070 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 55,000 61,463 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 185,000 183,613 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 190,917 SunGard Data Systems, Inc. unsec. sub. notes 6 5/8s, 2019 115,000 117,300 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 149,000 159,430 Master Intermediate Income Trust 49 CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Technology cont. Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 $188,000 $202,570 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 200,000 297,265 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 165,000 229,241 Transportation (0.4%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 528,000 608,950 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $178,000 192,240 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 385,000 427,350 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 145,000 143,550 Utilities and power (1.7%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 475,000 546,250 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 135,000 148,500 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 70,000 65,450 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 509,000 545,903 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 401,000 501 El Paso Natural Gas Co. debs. 8 5/8s, 2022 247,000 314,472 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 381,000 401,479 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 95,000 106,875 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 595,000 624,750 Energy Transfer Equity L.P. company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 321,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 75,000 80,063 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 50,000 54,250 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 295,000 331,138 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 109,504 113,884 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 65,000 59,444 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 190,000 209,475 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 50,625 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 785,000 864,230 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 595,000 636,650 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 120,000 115,200 50 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (30.7%)* cont. Principal amount Value Utilities and power cont. Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 $100,000 $90,500 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 90,000 62,213 Total corporate bonds and notes (cost $103,525,877) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $498,372 $561,388 U.S. Government Agency Mortgage Obligations (14.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2042 to June 1, 2043 2,033,650 2,112,296 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, November 1, 2043 3,000,000 3,268,125 5 1/2s, TBA, October 1, 2043 3,000,000 3,271,406 4s, TBA, October 1, 2043 34,000,000 35,662,811 3s, TBA, November 1, 2043 6,000,000 5,846,953 Total U.S. government and agency mortgage obligations (cost $49,885,055) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.6%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $1,520,000 $1,293,520 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 5,149,000 4,729,357 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 770,000 824,847 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) BRL 1,500 669,129 Brazil (Federal Republic of) unsub. notes 10s, 2014 (Brazil) BRL 990 457,680 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 170,000,000 350,124 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) $225,000 236,813 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 265,000 273,679 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 22,600,000 359,893 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) $203,000 221,599 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 729,694 713,422 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 5,000,000 3,931,722 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $390,000 385,917 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 760,000 645,878 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 9,750,000 298,429 Master Intermediate Income Trust 51 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (8.6%)* cont. Principal amount Value Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 1,523,000 $2,289,156 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $365,000 392,558 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 443,000 565,350 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $200,000 204,240 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,817,800 2,145,004 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 2,600,000 2,695,680 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 100,000 93,445 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 75,010 73,012 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 443,000 661,168 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $200,000 206,906 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,205,000 1,405,536 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 175,000 146,125 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 300,000 286,492 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,725,000 1,583,043 Ukraine (Government of) 144A sr. unsec. notes 7.8s, 2022 (Ukraine) 250,000 207,500 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 (Venezuela) 1,285,000 1,396,255 Total foreign government and agency bonds and notes (cost $29,387,404) SENIOR LOANS (1.7%)* c Principal amount Value ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 $79,000 $78,901 Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 205,000 201,925 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 139,300 139,822 Asurion Corp. bank term loan FRN 11s, 2019 170,000 177,225 Asurion, LLC/CA bank term loan FRN Ser. B1, 4 1/2s, 2019 150,000 148,473 Avaya, Inc. bank term loan FRN Ser. B3, 4.762s, 2017 149,565 134,118 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 24,029 24,059 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.429s, 2018 900,450 813,595 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 219,409 220,643 Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 230,000 233,881 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.932s, 2019 423,000 390,086 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 149,078 148,706 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 194,909 191,010 52 Master Intermediate Income Trust SENIOR LOANS (1.7%)* c cont. Principal amount Value Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 $295,000 $295,123 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 100,000 89,083 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.19s, 2014 ‡‡ 101,314 99,858 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.19s, 2014 ‡‡ 57,668 56,839 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 150,000 150,413 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 4s, 2020 300,000 299,375 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 105,434 105,500 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 84,315 81,776 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 51,606 52,057 Neiman-Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 152,069 151,657 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 87,975 86,875 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 130,000 129,350 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 60,000 60,000 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.71s, 2017 640,516 430,347 Travelport, LLC bank term loan FRN 9 1/2s, 2016 264,360 272,511 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 50,507 50,970 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 135,000 135,656 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 142,222 141,475 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 133,988 134,783 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 54,881 54,744 Total senior loans (cost $5,973,607) PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.88/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.88 $47,959,000 $691,089 (3.08)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/3.08 47,959,000 180,805 Total purchased swap options outstanding (cost $829,691) CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 8,156 $408,820 United Technologies Corp. $3.75 cv. pfd. 2,100 136,059 Total convertible preferred stocks (cost $487,602) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 353 $337,292 M/I Homes, Inc. $2.438 pfd. 4,100 103,525 Total preferred stocks (cost $302,913) Master Intermediate Income Trust 53 COMMON STOCKS (0.1%)* Shares Value Tribune Co. † 3,337 $210,531 Tribune Co. Class 1C F 291,353 72,838 Trump Entertainment Resorts, Inc. † 94 188 Total common stocks (cost $162,984) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $100,000 $124,688 Total convertible bonds and notes (cost $108,932) WARRANTS (—%)*† Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 20 $1,760 Total warrants (cost $60) SHORT-TERM INVESTMENTS (9.5%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.06% L 8,442,892 $8,442,892 SSgA Prime Money Market Fund 0.02% P 2,320,000 2,320,000 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 # § 1,211,000 1,210,970 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 # § 842,000 841,982 U.S. Treasury Bills with effective yields ranging from 0.14% to 0.15%, February 6, 2014 # Δ § 1,662,000 1,661,912 U.S. Treasury Bills with an effective yield of 0.13%, March 6, 2014 # § 572,000 571,963 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.11%, April 3, 2014 # Δ § 2,500,000 2,499,585 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, May 29, 2014 # Δ § 9,192,000 9,189,242 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 # Δ § 4,362,000 4,359,758 U.S. Treasury Bills with an effective yield of 0.11%, August 21, 2014 # Δ § $1,777,000 1,775,801 Total short-term investments (cost $32,865,652) TOTAL INVESTMENTS Total investments (cost $384,254,232) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso CZK Czech Koruna EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won RUB Russian Ruble ZAR South African Rand 54Master Intermediate Income Trust Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $345,143,575. † Non-income-producing security. †† The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $234,372,196 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. Master Intermediate Income Trust55 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 82.1% Ireland 0.8% Russia 3.3 Canada 0.8 Venezuela 1.6 Ukraine 0.6 Argentina 1.5 Indonesia 0.6 United Kingdom 1.2 Germany 0.6 Brazil 1.2 Mexico 0.6 Luxembourg 1.1 Other 3.0 Greece 1.0 Total 100.0% FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $137,271,585) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $1,834,391 $1,795,553 $38,838 Australian Dollar Sell 10/18/13 1,834,391 1,774,532 (59,859) Singapore Dollar Sell 11/20/13 1,236,547 1,215,360 (21,187) Swiss Franc Sell 12/18/13 916,947 881,728 (35,219) Barclays Bank PLC Australian Dollar Buy 10/18/13 9,599 88,701 (79,102) Brazilian Real Sell 10/18/13 920,694 901,369 (19,325) British Pound Buy 12/18/13 915,621 908,638 6,983 British Pound Sell 12/18/13 915,621 908,637 (6,984) Canadian Dollar Sell 10/18/13 2,885,359 2,822,598 (62,761) Euro Sell 12/18/13 1,713,729 1,687,178 (26,551) Hungarian Forint Buy 12/18/13 796,977 799,383 (2,406) Japanese Yen Sell 11/20/13 988,161 977,297 (10,864) Mexican Peso Buy 10/18/13 1,428,676 1,437,149 (8,473) Mexican Peso Sell 10/18/13 1,428,676 1,437,179 8,503 Norwegian Krone Buy 12/18/13 53,943 45,985 7,958 Singapore Dollar Sell 11/20/13 35,872 20,804 (15,068) Swiss Franc Sell 12/18/13 510,866 492,951 (17,915) Citibank, N.A. Australian Dollar Buy 10/18/13 460,275 476,794 (16,519) Brazilian Real Sell 10/18/13 55,422 43,727 (11,695) British Pound Buy 12/18/13 344,470 344,065 405 British Pound Sell 12/18/13 344,470 330,996 (13,474) Canadian Dollar Buy 10/18/13 1,840,991 1,826,805 14,186 56 Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $137,271,585) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Canadian Dollar Sell 10/18/13 $1,840,991 $1,832,060 $(8,931) Euro Sell 12/18/13 574,130 554,082 (20,048) Japanese Yen Sell 11/20/13 288,593 260,925 (27,668) New Taiwan Dollar Buy 11/20/13 1,341,490 1,349,388 (7,898) Swiss Franc Sell 12/18/13 955,232 890,357 (64,875) Credit Suisse International Australian Dollar Buy 10/18/13 2,924,737 2,888,157 36,580 Australian Dollar Sell 10/18/13 2,924,737 2,820,850 (103,887) British Pound Sell 12/18/13 1,506,996 1,433,169 (73,827) Canadian Dollar Buy 10/18/13 2,305,824 2,280,653 25,171 Canadian Dollar Sell 10/18/13 2,305,824 2,283,279 (22,545) Czech Koruna Buy 12/18/13 552,912 544,947 7,965 Czech Koruna Sell 12/18/13 552,912 535,977 (16,935) Euro Sell 12/18/13 1,577,334 1,561,707 (15,627) Japanese Yen Sell 11/20/13 160,016 134,021 (25,995) Mexican Peso Buy 10/18/13 1,481,121 1,485,896 (4,775) Norwegian Krone Buy 12/18/13 735,927 735,875 52 Norwegian Krone Sell 12/18/13 735,927 727,539 (8,388) South African Rand Buy 10/18/13 1,593,211 1,604,302 (11,091) South African Rand Sell 10/18/13 1,593,211 1,585,565 (7,646) South Korean Won Buy 11/20/13 1,075,834 1,079,019 (3,185) Swiss Franc Sell 12/18/13 953,572 920,048 (33,524) Deutsche Bank AG Australian Dollar Buy 10/18/13 880,105 896,199 (16,094) British Pound Sell 12/18/13 255,804 222,056 (33,748) Canadian Dollar Buy 10/18/13 1,133,552 1,109,707 23,845 Canadian Dollar Sell 10/18/13 1,133,552 1,123,560 (9,992) Euro Sell 12/18/13 957,063 937,311 (19,752) Norwegian Krone Buy 12/18/13 858,785 888,235 (29,450) Swiss Franc Sell 12/18/13 966,186 929,361 (36,825) Goldman Sachs International Australian Dollar Buy 10/18/13 839,566 833,484 6,082 British Pound Sell 12/18/13 19,901 34 (19,867) Canadian Dollar Sell 10/18/13 200,781 192,135 (8,646) Euro Sell 12/18/13 1,955,261 1,872,880 (82,381) HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 2,981,770 2,891,167 90,603 Australian Dollar Sell 10/18/13 2,981,770 2,926,776 (54,994) Canadian Dollar Buy 10/18/13 125,088 123,157 1,931 Canadian Dollar Sell 10/18/13 125,088 122,491 (2,597) Chinese Yuan Sell 11/20/13 1,619,084 1,607,060 (12,024) Euro Sell 12/18/13 897,255 885,406 (11,849) Master Intermediate Income Trust 57 FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $137,271,585) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association cont. Indian Rupee Sell 11/20/13 $327,130 $333,607 $6,477 New Taiwan Dollar Buy 11/20/13 1,341,490 1,347,511 (6,021) Swedish Krona Buy 12/18/13 771,504 748,555 22,949 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 875,353 865,341 10,012 Brazilian Real Buy 10/18/13 709,567 680,817 28,750 Brazilian Real Sell 10/18/13 709,567 679,047 (30,520) British Pound Buy 12/18/13 996,844 974,054 22,790 British Pound Sell 12/18/13 996,844 959,225 (37,619) Canadian Dollar Buy 10/18/13 2,929,418 2,886,597 42,821 Canadian Dollar Sell 10/18/13 2,929,418 2,903,905 (25,513) Czech Koruna Buy 12/18/13 552,912 544,906 8,006 Czech Koruna Sell 12/18/13 552,912 535,923 (16,989) Euro Sell 12/18/13 1,135,405 1,124,292 (11,113) Japanese Yen Sell 11/20/13 666,147 672,998 6,851 Malaysian Ringgit Buy 11/20/13 2,147,584 2,201,902 (54,318) Malaysian Ringgit Sell 11/20/13 2,147,584 2,128,096 (19,488) Mexican Peso Buy 10/18/13 1,729,925 1,736,585 (6,660) Mexican Peso Sell 10/18/13 1,729,925 1,732,346 2,421 Norwegian Krone Buy 12/18/13 897,986 896,172 1,814 Norwegian Krone Sell 12/18/13 897,986 894,610 (3,376) Polish Zloty Buy 12/18/13 780,346 776,066 4,280 Russian Ruble Sell 12/18/13 84,437 81,544 (2,893) Singapore Dollar Sell 11/20/13 35,952 18,471 (17,481) South African Rand Buy 10/18/13 1,597,126 1,610,321 (13,195) South African Rand Sell 10/18/13 1,597,126 1,589,241 (7,885) South Korean Won Buy 11/20/13 537,917 533,774 4,143 Swiss Franc Buy 12/18/13 915,840 909,001 6,839 Swiss Franc Sell 12/18/13 935,315 904,809 (30,506) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 860,628 884,528 (23,900) Euro Sell 12/18/13 3,399,178 3,333,890 (65,288) Hungarian Forint Buy 12/18/13 796,977 799,495 (2,518) Japanese Yen Sell 11/20/13 872,969 855,484 (17,485) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 872,183 865,935 6,248 Brazilian Real Sell 10/18/13 156,153 145,628 (10,525) Canadian Dollar Buy 10/18/13 3,461,598 3,449,249 12,349 Canadian Dollar Sell 10/18/13 3,461,598 3,437,818 (23,780) Chilean Peso Sell 10/18/13 301,478 302,765 1,287 Czech Koruna Buy 12/18/13 552,912 544,932 7,980 Czech Koruna Sell 12/18/13 552,912 536,312 (16,600) 58 Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $137,271,585) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Euro Sell 12/18/13 $1,796,675 $1,746,696 $(49,979) Israeli Shekel Buy 10/18/13 116,652 115,245 1,407 Israeli Shekel Sell 10/18/13 116,652 112,515 (4,137) Japanese Yen Sell 11/20/13 246,712 244,060 (2,652) Mexican Peso Buy 10/18/13 944,557 952,563 (8,006) Mexican Peso Sell 10/18/13 944,557 952,800 8,243 Norwegian Krone Buy 12/18/13 449,599 436,991 12,608 Singapore Dollar Sell 11/20/13 624,172 591,615 (32,557) South Korean Won Buy 11/20/13 1,075,834 1,064,021 11,813 Swiss Franc Sell 12/18/13 695,649 671,351 (24,298) UBS AG Australian Dollar Buy 10/18/13 836,957 911,371 (74,414) British Pound Sell 12/18/13 866,434 868,063 1,629 Canadian Dollar Sell 10/18/13 895,798 884,656 (11,142) Euro Sell 12/18/13 884,806 862,610 (22,196) Japanese Yen Sell 11/20/13 27,858 14,438 (13,420) Mexican Peso Buy 10/18/13 153,138 142,363 10,775 New Zealand Dollar Buy 10/18/13 953,431 891,734 61,697 New Zealand Dollar Sell 10/18/13 953,431 903,579 (49,852) Norwegian Krone Buy 12/18/13 477,357 490,165 (12,808) Russian Ruble Sell 12/18/13 224,015 216,209 (7,806) Singapore Dollar Sell 11/20/13 710,424 684,677 (25,747) Swedish Krona Buy 12/18/13 964,093 935,216 28,877 Swiss Franc Sell 12/18/13 2,922,568 2,819,492 (103,076) Turkish Lira Buy 12/18/13 778,997 805,437 (26,440) Turkish Lira Sell 12/18/13 778,997 789,731 10,734 WestPac Banking Corp. Australian Dollar Buy 10/18/13 1,829,731 1,829,306 425 Australian Dollar Sell 10/18/13 1,829,731 1,762,138 (67,593) Canadian Dollar Buy 10/18/13 524,611 521,958 2,653 Canadian Dollar Sell 10/18/13 524,611 513,527 (11,084) Euro Sell 12/18/13 591,179 584,304 (6,875) Japanese Yen Sell 11/20/13 243,335 240,738 (2,597) Total FUTURES CONTRACTS OUTSTANDING at 9/30/13 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 124 $13,605,636 Dec-13 $300,088 Euro-Bund 10 yr (Short) 25 4,751,887 Dec-13 (89,027) Japanese Government Bond 10 yr (Short) 10 14,661,987 Dec-13 (138,405) Master Intermediate Income Trust 59 FUTURES CONTRACTS OUTSTANDING at 9/30/13 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Japanese Government Bond 10 yr Mini (Long) 4 $586,479 Dec-13 $5,477 U.K. Gilt 10 yr (Long) 58 10,358,635 Dec-13 74,028 U.S. Treasury Bond 30 yr (Long) 146 19,472,750 Dec-13 193,535 U.S. Treasury Note 5 yr (Short) 480 58,102,500 Dec-13 (270,951) U.S. Treasury Note 10 yr (Short) 369 46,638,141 Dec-13 (852,467) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/13 (premiums $829,692) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.98/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 $33,893,300 $196,581 (2.98)/3 month USD-LIBOR-BBA/Nov-23 Nov-13/2.98 33,893,300 698,202 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/13 (proceeds receivable $3,271,758) Principal Settlement Agency amount date Value Federal National Mortgage Association, 5 1/2s, October 1, 2043 $3,000,000 10/10/13 $3,271,758 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC EUR 41,668,000 E $— 8/3/17 1 month EUR- 1.41727% $103,158 EONIA-OIS- COMPOUND GBP 2,735,000 — 8/15/31 3.6% 6 month GBP- (274,734) LIBOR-BBA JPY 363,435,000 — 5/13/23 6 month JPY- 0.7375% (23,865) LIBOR-BBA JPY 272,916,000 — 5/24/43 6 month JPY- 1.95% 89,087 LIBOR-BBA JPY 951,030,000 — 5/29/43 1.965% 6 month JPY- (344,834) LIBOR-BBA Citibank, N.A. CZK 193,545,000 — 8/1/15 6 month CZK- 0.795% 37,362 PRIBOR-PRBO Credit Suisse International AUD 6,128,000 — 4/26/23 6 month AUD-BBR- 3.8725% (168,122) BBSW AUD 3,976,000 — 5/10/23 6 month AUD-BBR- 3.73% (154,007) BBSW 60 Master Intermediate Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. AUD 3,531,000 $— 5/23/23 3.88% 6 month AUD- $98,572 BBR-BBSW AUD 2,379,000 — 8/26/23 6 month AUD-BBR- 4.52% 40,792 BBSW CHF 4,348,000 — 5/3/23 1.0075% 6 month CHF- 179,675 LIBOR-BBA CHF 4,348,000 — 5/3/23 1.01875% 6 month CHF- 174,557 LIBOR-BBA CHF 2,943,000 — 9/19/23 6 month CHF- 1.6025% 33,046 LIBOR-BBA EUR 13,940,000 — 6/28/14 0.85% 6 month EUR- (87,534) EURIBOR- REUTERS Goldman Sachs International AUD 3,362,000 — 5/1/23 3.775% 6 month AUD- 117,869 BBR-BBSW AUD 12,947,000 — 4/26/23 6 month AUD-BBR- 3.8825% (344,893) BBSW AUD 2,175,000 — 5/27/23 3.955% 6 month AUD- 48,359 BBR-BBSW AUD 2,118,000 — 9/27/23 4.3625% 6 month AUD- (6,053) BBR-BBSW CAD 2,722,000 — 5/30/23 2.534% 3 month CAD- 93,628 BA-CDOR CHF 11,865,000 — 5/2/23 6 month CHF- 1.008% (488,769) LIBOR-BBA CHF 3,507,000 — 5/13/23 1.0325% 6 month CHF- 138,443 LIBOR-BBA CHF 2,848,000 — 5/16/23 1.065% 6 month CHF- 103,065 LIBOR-BBA CHF 2,728,000 — 8/12/23 1.495% 6 month CHF- (5,708) LIBOR-BBA CHF 1,758,000 — 7/1/23 6 month CHF- 1.5175% 13,968 LIBOR-BBA CHF 6,400,000 — 7/2/23 6 month CHF- 1.515% 48,980 LIBOR-BBA CHF 6,400,000 — 7/3/23 6 month CHF- 1.5275% 57,200 LIBOR-BBA CHF 764,000 — 9/3/23 6 month CHF- 1.585% 8,042 LIBOR-BBA EUR 180,124,000 E — 8/6/17 1 month EUR- 1.102% (331,404) EONIA-OIS- COMPOUND EUR 43,654,000 — 8/30/14 1 year EUR-EONIA- 0.11% (18,932) OIS-COMPOUND Master Intermediate Income Trust 61 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 43,654,000 $— 8/30/14 0.309% 3 month EUR- ($11,437) EURIBOR- REUTERS EUR 43,654,000 — 8/31/14 1 year EUR-EONIA- 0.11% (18,932) OIS-COMPOUND EUR 43,654,000 — 8/31/14 0.314% 3 month EUR- (14,649) EURIBOR- REUTERS EUR 43,654,000 — 9/3/14 1 year EUR-EONIA- 0.086% (34,262) OIS-COMPOUND EUR 43,654,000 — 9/3/14 0.283% 3 month EUR- 5,001 EURIBOR- REUTERS GBP 2,735,000 — 9/23/31 6 month GBP- 3.1175% (49,722) LIBOR-BBA JPY 402,918,000 — 5/28/23 1.015% 6 month JPY- (83,032) LIBOR-BBA KRW 5,160,000,000 — 7/12/18 3.07% 3 month KRW- (11,233) CD-KSDA- BLOOMBERG KRW 12,250,000,000 — 7/12/15 3 month KRW-CD- 2.771% (1,542) KSDA-BLOOMBERG JPMorgan Chase Bank N.A. CAD 10,253,000 — 2/26/18 3 month CAD-BA- 1.65% (192,739) CDOR CAD 1,829,000 — 8/6/23 3 month CAD-BA- 3.01625% 4,725 CDOR CAD 3,980,000 — 9/17/23 3 month CAD-BA- 3.23% 71,754 CDOR CZK 193,545,000 — 8/9/15 6 month CZK- 0.73% 22,515 PRIBOR-PRBO JPY 2,402,400,000 — 2/19/15 6 month JPY- 0.705% 173,756 LIBOR-BBA JPY 511,900,000 — 2/19/20 6 month JPY- 1.3975% 298,258 LIBOR-BBA JPY 458,341,000 — 5/7/43 1.74375% 6 month JPY- 89,196 LIBOR-BBA JPY 436,078,000 — 6/3/43 6 month JPY- 1.945% 134,550 LIBOR-BBA JPY 127,997,000 — 6/7/43 1.955% 6 month JPY- (42,499) LIBOR-BBA ZAR 110,727,000 — 7/10/15 5.90% 3 month ZAR- 5,008 JIBAR-SAFEX ZAR 49,881,000 — 7/10/18 3 month ZAR- 7.11% 24,265 JIBAR-SAFEX Total $— E Extended effective date. 62 Master Intermediate Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $301,256,600 E $359,972 12/18/15 3 month USD- 0.75% $(908,319) LIBOR-BBA 169,650,400 E 773,681 12/18/18 3 month USD- 2.05% (2,320,743) LIBOR-BBA 30,119,800 E 358,760 12/18/43 3 month USD- 3.85% 1,238,861 LIBOR-BBA 23,911,600 E 177,510 12/18/23 3 month USD- 3.15% (453,278) LIBOR-BBA 79,100,000 E (121,320) 12/18/15 3 month USD- 0.65% 54,282 LIBOR-BBA 68,449,000 E 579,120 12/18/18 1.95% 3 month USD- (335,359) LIBOR-BBA 1,518,000 E 12,624 12/18/23 3.05% 3 month USD- (13,608) LIBOR-BBA GBP 2,934,000 (62) 9/17/23 2.85375% 6 month GBP- (75,298) LIBOR-BBA JPY 109,957,000 (15) 9/20/23 6 month JPY- 0.91625% 6,482 LIBOR-BBA EUR 5,600,000 (133) 7/29/43 6 month EUR- 2.516% (124,156) EURIBOR-REUTERS EUR 25,400,000 (242) 7/29/23 2.0055% 6 month EUR- 1,044 EURIBOR- REUTERS EUR 22,694,000 E (121) 9/3/17 1.53% 1 month EUR- (74,112) EONIA-OIS- COMPOUND EUR 4,215,000 (40) 7/17/23 1.918% 6 month EUR- 41,470 EURIBOR- REUTERS EUR 3,225,000 (30) 7/17/23 1.906% 6 month EUR- 36,635 EURIBOR- REUTERS EUR 26,000,000 (139) 7/29/18 6 month EUR- 1.186% 59,200 EURIBOR-REUTERS EUR 749,000 (7) 9/3/23 6 month EUR- 2.1825% 13,939 EURIBOR-REUTERS JPY 709,218,000 (128) 7/12/43 2.024375% 6 month JPY- (348,382) LIBOR-BBA JPY 212,502,000 (39) 10/2/43 6 month JPY- 1.84% (5,466) LIBOR-BBA JPY 3,413,000,000 (138) 7/12/18 6 month JPY- 0.5175% 238,530 LIBOR-BBA JPY 354,609,000 (64) 7/18/43 1.9825% 6 month JPY- (134,877) LIBOR-BBA JPY 1,706,500,000 (70) 7/18/18 6 month JPY- 0.4825% 87,349 LIBOR-BBA JPY 129,934,000 (24) 7/24/43 6 month JPY- 1.99375% 52,739 LIBOR-BBA Master Intermediate Income Trust63 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 1,719,400,000 $(124) 7/30/23 0.99% 6 month JPY- $(266,686) LIBOR-BBA JPY 3,354,000,000 (136) 7/30/18 6 month JPY- 0.4475% 106,779 LIBOR-BBA JPY 288,700,000 (52) 7/30/43 6 month JPY- 1.9775% 104,278 LIBOR-BBA JPY 2,559,750,000 (105) 8/28/18 0.4475% 6 month JPY- (71,575) LIBOR-BBA JPY 3,354,000,000 (138) 9/27/18 0.405% 6 month JPY- (6,950) LIBOR-BBA JPY 3,438,800,000 (251) 9/27/23 6 month JPY- 0.845% (52,105) LIBOR-BBA JPY 577,400,000 (105) 9/27/43 1.86% 6 month JPY- (16,605) LIBOR-BBA EUR 5,500,000 (96) 9/12/23 2.33% 6 month EUR- (200,413) EURIBOR- REUTERS $915,000 (58) 9/25/23 3 month USD- 2.92% 13,324 LIBOR-BBA EUR 2,800,000 (129) 10/2/43 2.625% 6 month EUR- (12,250) EURIBOR- REUTERS EUR 16,000,000 (286) 10/2/23 6 month EUR- 2.072% 25,754 EURIBOR-REUTERS EUR 13,800,000 (147) 7/30/18 6 month EUR- 1.185% 863 EURIBOR-REUTERS EUR 6,600,000 (115) 7/30/23 2.005% 6 month EUR- 973 EURIBOR- REUTERS EUR 1,489,000 (26) 9/19/23 2.215% 6 month EUR- (31,500) EURIBOR- REUTERS EUR 19,900,000 (216) 10/1/18 1.233% 6 month EUR- (22,561) EURIBOR- REUTERS EUR 16,000,000 (285) 10/1/23 6 month EUR- 2.081% 45,388 EURIBOR-REUTERS EUR 2,800,000 (129) 10/1/43 2.639% 6 month EUR- (24,069) EURIBOR- REUTERS EUR 19,900,000 (217) 10/2/18 1.229% 6 month EUR- (15,562) EURIBOR- REUTERS GBP 1,714,000 (35) 7/31/23 2.44375% 6 month GBP- 48,666 LIBOR-BBA 64 Master Intermediate Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 3,354,000,000 $(276) 8/1/18 6 month JPY- 0.4525% $114,025 LIBOR-BBA JPY 1,719,400,000 (232) 8/1/23 0.9955% 6 month JPY- (274,971) LIBOR-BBA JPY 288,700,000 (100) 8/1/43 6 month JPY- 1.96125% 91,797 LIBOR-BBA EUR 10,100,000 (179) 6/20/23 1.835% 6 month EUR- 177,839 EURIBOR- Telerate EUR 13,900,000 E (202) 7/2/23 2.895% 6 month EUR- 32,142 EURIBOR- Telerate EUR 13,900,000 E (203) 7/3/23 2.89% 6 month EUR- 36,654 EURIBOR- REUTERS EUR 27,676,000 (476) 7/15/23 1.945% 6 month EUR- 173,404 EURIBOR- REUTERS EUR 636,000 (11) 9/3/23 2.1735% 6 month EUR- (11,124) EURIBOR- REUTERS EUR 1,585,000 E (23) 9/3/23 3.0925% 6 month EUR- (11,474) EURIBOR- REUTERS GBP 1,988,000 (41) 8/8/23 2.5975% 6 month GBP- 13,470 LIBOR-BBA JPY 139,941,000 (48) 7/1/43 6 month JPY- 1.871% 14,388 LIBOR-BBA JPY 110,955,000 (38) 8/2/43 6 month JPY- 1.94% 29,197 LIBOR-BBA JPY 3,354,000,000 (273) 8/28/18 0.45% 6 month JPY- (98,093) LIBOR-BBA JPY 220,198,000 (76) 9/30/43 6 month JPY- 1.834% (8,714) LIBOR-BBA GBP 1,382,000 (28) 8/6/23 2.581% 6 month GBP- 12,453 LIBOR-BBA JPY 225,758,000 (81) 6/21/43 1.8975% 6 month JPY- (40,066) LIBOR-BBA Total E Extended effective date. Master Intermediate Income Trust 65 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $6,424,085 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $151,514 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,746,272 — 1/12/41 4.50% (1 month Synthetic TRS Index (41,186) USD-LIBOR) 4.50% 30 year Fannie Mae pools 771,183 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 14,776 USD-LIBOR 4.00% 30 year Fannie Mae pools Barclays Bank PLC 373,616 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,516 USD-LIBOR) 5.00% 30 year Fannie Mae pools 574,750 — 1/12/42 4.00% (1 month Synthetic TRS Index (8,589) USD-LIBOR) 4.00% 30 year Fannie Mae pools 677,427 — 1/12/40 5.00% (1 month Synthetic MBX Index 6,375 USD-LIBOR) 5.00% 30 year Fannie Mae pools 597,452 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,995 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,975,053 — 1/12/41 4.00% (1 month Synthetic TRS Index (30,747) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,988,745 — 1/12/41 4.00% (1 month Synthetic TRS Index (124,367) USD-LIBOR) 4.00% 30 year Fannie Mae pools 504,332 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,851) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,264,048 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (17,787) USD-LIBOR 6.50% 30 year Fannie Mae pools 242,208 — 1/12/40 4.00% (1 month Synthetic MBX Index 6,089 USD-LIBOR) 4.00% 30 year Fannie Mae pools 870,396 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,550) USD-LIBOR) 4.00% 30 year Fannie Mae pools 28,847 — 1/12/41 4.00% (1 month Synthetic TRS Index (449) USD-LIBOR) 4.00% 30 year Fannie Mae pools 515,490 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,173 USD-LIBOR) 5.00% 30 year Fannie Mae pools 66 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $3,092,937 $— 1/12/41 5.00% (1 month Synthetic MBX Index $31,037 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,158,085 — 1/12/41 4.00% (1 month Synthetic TRS Index (33,597) USD-LIBOR) 4.00% 30 year Fannie Mae pools 856,256 — 1/12/39 6.00% (1 month Synthetic TRS Index (10,280) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,977,302 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,534) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,966,077 — 1/12/41 5.00% (1 month Synthetic MBX Index 19,729 USD-LIBOR) 5.00% 30 year Fannie Mae pools 576,051 — 1/12/40 4.00% (1 month Synthetic MBX Index 14,481 USD-LIBOR) 4.00% 30 year Fannie Mae pools 91,408 — 1/12/38 6.50% (1 month Synthetic TRS Index (402) USD-LIBOR) 6.50% 30 year Fannie Mae pools 501,244 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,938) USD-LIBOR 6.50% 30 year Fannie Mae pools 265,477 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,664 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,722,724 — 1/12/41 4.50% (1 month Synthetic TRS Index (40,631) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,335,766 — 1/12/41 3.50% (1 month Synthetic MBX Index 40,953 USD-LIBOR) 3.50% 30 year Fannie Mae pools 619,850 — 1/12/41 3.50% (1 month Synthetic MBX Index 19,004 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,387,373 — 1/12/41 4.00% (1 month Synthetic TRS Index (37,166) USD-LIBOR) 4.00% 30 year Fannie Mae pools 337,894 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,863 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,546,469 — 1/12/41 5.00% (1 month Synthetic MBX Index 15,518 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,649,984 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (12,963) USD-LIBOR 6.50% 30 year Fannie Mae pools Master Intermediate Income Trust 67 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,437,433 $— 1/12/40 4.00% (1 month Synthetic MBX Index $36,134 USD-LIBOR) 4.00% 30 year Fannie Mae pools 834,571 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,557) USD-LIBOR 6.50% 30 year Fannie Mae pools 659,014 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,259) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,715,924 — 1/12/41 4.00% (1 month Synthetic TRS Index (26,713) USD-LIBOR) 4.00% 30 year Fannie Mae pools 484,774 — 1/12/40 (4.00%) 1 month Synthetic TRS Index 9,289 USD-LIBOR 4.00% 30 year Fannie Mae pools 289,344 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,723 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,111,123 — 1/12/41 4.00% (1 month Synthetic TRS Index (17,298) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,187,852 — 1/12/40 4.50% (1 month Synthetic MBX Index 35,742 USD-LIBOR) 4.50% 30 year Fannie Mae pools 8,474,133 — 1/12/41 5.00% (1 month Synthetic MBX Index 85,036 USD-LIBOR) 5.00% 30 year Fannie Mae pools 571,818 — 1/12/41 3.50% (1 month Synthetic MBX Index 17,531 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,850,092 — 1/12/41 5.00% (1 month Synthetic MBX Index 18,565 USD-LIBOR) 5.00% 30 year Fannie Mae pools 327,321 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,080 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,061,170 — 1/12/40 5.00% (1 month Synthetic MBX Index 9,986 USD-LIBOR) 5.00% 30 year Fannie Mae pools 769,294 — 1/12/40 5.00% (1 month Synthetic MBX Index 7,239 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,535,024 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 83,375 USD-LIBOR 4.50% 30 year Fannie Mae pools 87,952 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (146) USD-LIBOR 6.00% 30 year Fannie Mae pools 68 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $92,661 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(728) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,003,421 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (39,308) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,053,874 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (5,057) USD-LIBOR 6.00% 30 year Fannie Mae pools 3,573,818 — 1/12/38 6.50% (1 month Synthetic MBX Index 28,077 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,181,282 — 1/12/39 6.00% (1 month Synthetic MBX Index 3,612 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,963,050 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 93,470 USD-LIBOR 4.50% 30 year Fannie Mae pools 609,487 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 14,375 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,616,948 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 25,172 USD-LIBOR 4.00% 30 year Fannie Mae pools 756,335 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,599) USD-LIBOR 5.50% 30 year Fannie Mae pools 378,230 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,300) USD-LIBOR 5.50% 30 year Fannie Mae pools 378,230 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,300) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,746,272 — 1/12/41 4.50% (1 month Synthetic TRS Index (41,186) USD-LIBOR) 4.50% 30 year Fannie Mae pools 758,975 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,615) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,971,223 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (11,986) USD-LIBOR 5.50% 30 year Fannie Mae pools 758,975 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,615) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,944,426 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 45,838 USD-LIBOR 4.00% 30 year Fannie Mae pools Master Intermediate Income Trust 69 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $25,043 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(197) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,754,431 — 1/12/41 4.00% (1 month Synthetic TRS Index (42,880) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,043,690 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 31,816 USD-LIBOR 4.00% 30 year Fannie Mae pools 970,525 — 1/12/41 5.00% (1 month Synthetic TRS Index (17,782) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 584,571 — 1/12/41 5.00% (1 month Synthetic TRS Index (10,711) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 583,534 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,856 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 741,012 — 1/12/41 5.00% (1 month Synthetic TRS Index (13,577) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,589,630 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (12,488) USD-LIBOR 6.50% 30 year Fannie Mae pools 538,380 — 1/12/41 4.50% (1 month Synthetic TRS Index (12,698) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,369,623 — 1/12/38 6.50% (1 month Synthetic TRS Index (6,025) USD-LIBOR) 6.50% 30 year Fannie Mae pools 196,465 — 1/12/38 6.50% (1 month Synthetic TRS Index (864) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,515,310 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (9,214) USD-LIBOR 5.50% 30 year Fannie Mae pools 892,797 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,014) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,288,923 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 139,046 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,249,910 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 29,480 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,815,895 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 28,269 USD-LIBOR 4.00% 30 year Fannie Mae pools 70 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $699,086 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(5,492) USD-LIBOR 6.50% 30 year Fannie Mae pools 735,650 1,954 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,310) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 636,000 — 9/3/23 1.875% Eurostat Eurozone 1,884 HICP excluding tobacco Citibank, N.A. $1,202,637 — 1/12/41 5.00% (1 month Synthetic MBX Index 12,068 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,577,448 — 1/12/41 5.00% (1 month Synthetic MBX Index 25,864 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,250,112 — 1/12/41 5.00% (1 month Synthetic MBX Index 22,579 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,224,026 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,055) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,902,800 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 44,878 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,362,070 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 12,837 USD-LIBOR 3.50% 30 year Fannie Mae pools 3,030,471 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 47,178 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,250,884 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 19,474 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,003,403 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 31,189 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,468,422 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 58,219 USD-LIBOR 4.50% 30 year Fannie Mae pools Credit Suisse International 1,030,979 — 1/12/41 5.00% (1 month Synthetic MBX Index 10,346 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,831,128 — 1/12/41 3.50% (1 month Synthetic MBX Index 424,046 USD-LIBOR) 3.50% 30 year Fannie Mae pools Master Intermediate Income Trust 71 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $3,457,782 $— 1/12/41 3.50% (1 month Synthetic MBX Index $106,011 USD-LIBOR) 3.50% 30 year Fannie Mae pools 635,638 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,895) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,060,889 — 1/12/41 4.00% (1 month Synthetic TRS Index (16,516) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,001,736 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,870) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,220,940 — 1/12/41 3.50% (1 month Synthetic MBX Index 68,091 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,193,896 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 34,154 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,348,259 — 1/12/41 4.50% (1 month Synthetic TRS Index (31,799) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,746,272 — 1/12/41 4.50% (1 month Synthetic TRS Index (41,186) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,753,934 — 1/12/41 4.00% (1 month Synthetic TRS Index (42,873) USD-LIBOR) 4.00% 30 year Fannie Mae pools 538,380 — 1/12/41 4.50% (1 month Synthetic TRS Index (12,698) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,198,084 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 49,787 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,671,370 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 41,587 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,593,781 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 40,379 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,545,746 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 55,199 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,618,649 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 40,767 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,171,990 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 51,227 USD-LIBOR 4.50% 30 year Fannie Mae pools 72 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $2,070,051 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $32,226 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,501,270 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 38,939 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,334,651 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 36,345 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,083,337 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 49,136 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,647,225 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 86,021 USD-LIBOR 4.50% 30 year Fannie Mae pools 962,251 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 22,695 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,917,575 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 45,227 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,249,910 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 29,480 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,236,520 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 29,164 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,816,393 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 28,277 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,816,393 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 28,277 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,816,890 31,227 1/12/41 4.00% (1 month Synthetic TRS Index 1,545 USD-LIBOR) 4.00% 30 year Fannie Mae pools Deutsche Bank AG 1,001,736 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,870) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 432,711 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,736) USD-LIBOR) 4.00% 30 year Fannie Mae pools 298,356 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,582) USD-LIBOR) 6.00% 30 year Fannie Mae pools Master Intermediate Income Trust 73 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,181,925 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(14,190) USD-LIBOR) 6.00% 30 year Fannie Mae pools 451,908 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,988) USD-LIBOR) 6.50% 30 year Fannie Mae pools 689,354 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,732) USD-LIBOR) 4.00% 30 year Fannie Mae pools 680,132 — 1/12/41 4.50% (1 month Synthetic TRS Index (16,041) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,426,733 — 1/12/42 4.00% (1 month Synthetic TRS Index (21,321) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,426,733 — 1/12/42 4.00% (1 month Synthetic TRS Index (21,321) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,125,242 — 1/12/41 4.50% (1 month Synthetic TRS Index (26,539) USD-LIBOR) 4.50% 30 year Fannie Mae pools 339,835 — 1/12/41 4.50% (1 month Synthetic TRS Index (8,015) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,347,086 — 1/12/41 4.00% (1 month Synthetic TRS Index (36,539) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,166,331 — 1/12/41 4.00% (1 month Synthetic TRS Index (18,157) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,355,985 — 1/12/41 4.50% (1 month Synthetic TRS Index (102,742) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,994,448 — 1/12/41 4.50% (1 month Synthetic TRS Index (94,210) USD-LIBOR) 4.50% 30 year Fannie Mae pools 688,318 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,408) USD-LIBOR 6.50% 30 year Fannie Mae pools 258,573 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,031) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,437,126 — 1/12/41 4.50% (1 month Synthetic TRS Index (175,407) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,873,249 — 1/12/41 4.50% (1 month Synthetic TRS Index (44,181) USD-LIBOR) 4.50% 30 year Fannie Mae pools 74Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $637,130 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(9,919) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,866,130 — 1/12/41 4.00% (1 month Synthetic TRS Index (29,052) USD-LIBOR) 4.00% 30 year Fannie Mae pools 522,745 — 1/12/39 6.00% (1 month Synthetic TRS Index (6,276) USD-LIBOR) 6.00% 30 year Fannie Mae pools 543,654 — 1/12/39 6.00% (1 month Synthetic TRS Index (6,527) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,281,721 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,954) USD-LIBOR) 4.00% 30 year Fannie Mae pools 34,309 — 1/12/38 6.50% (1 month Synthetic TRS Index (151) USD-LIBOR) 6.50% 30 year Fannie Mae pools 779,405 — 1/12/41 4.50% (1 month Synthetic TRS Index (18,382) USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,724,578 — 1/12/40 4.00% (1 month Synthetic TRS Index (109,686) USD-LIBOR) 4.00% 30 year Fannie Mae pools 571,491 — 1/12/39 6.00% (1 month Synthetic TRS Index (6,861) USD-LIBOR) 6.00% 30 year Fannie Mae pools 341,352 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,098) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,142,981 — 1/12/39 6.00% (1 month Synthetic TRS Index (13,723) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,344,103 — 1/12/41 4.50% (1 month Synthetic TRS Index (31,701) USD-LIBOR) 4.50% 30 year Fannie Mae pools 247,178 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,087) USD-LIBOR) 6.50% 30 year Fannie Mae pools 7,229,262 — 1/12/41 4.00% (1 month Synthetic TRS Index (112,544) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,407,765 — 1/12/41 4.00% (1 month Synthetic TRS Index (37,484) USD-LIBOR) 4.00% 30 year Fannie Mae pools 493,888 — 1/12/41 4.00% (1 month Synthetic TRS Index (7,689) USD-LIBOR) 4.00% 30 year Fannie Mae pools Master Intermediate Income Trust 75 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $485,842 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(3,817) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,691,763 — 1/12/41 4.00% (1 month Synthetic TRS Index (41,905) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,134,997 — 1/12/41 4.00% (1 month Synthetic TRS Index (17,669) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,517,186 — 1/12/41 4.00% (1 month Synthetic TRS Index (39,187) USD-LIBOR) 4.00% 30 year Fannie Mae pools 942,884 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,407) USD-LIBOR 6.50% 30 year Fannie Mae pools 582,885 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,579) USD-LIBOR 6.50% 30 year Fannie Mae pools 17,280 — 1/12/38 6.50% (1 month Synthetic TRS Index (76) USD-LIBOR) 6.50% 30 year Fannie Mae pools 44,828 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (352) USD-LIBOR 6.50% 30 year Fannie Mae pools 119,457 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (938) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,863,643 — 1/12/41 4.00% (1 month Synthetic TRS Index (29,013) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,215,571 — 1/12/41 4.00% (1 month Synthetic TRS Index (18,924) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,329,180 — 1/12/41 4.00% (1 month Synthetic TRS Index (36,260) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,662,208 — 1/12/41 4.00% (1 month Synthetic TRS Index (25,877) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,462,188 — 1/12/41 4.00% (1 month Synthetic TRS Index (53,899) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,328,633 — 1/12/42 4.00% (1 month Synthetic TRS Index (49,742) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,215,492 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 50,058 USD-LIBOR 4.00% 30 year Fannie Mae pools 76 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,204,053 $— 1/12/41 (4.00%) 1 month Synthetic TRS Index $49,880 USD-LIBOR 4.00% 30 year Fannie Mae pools 476,480 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 7,418 USD-LIBOR 4.00% 30 year Fannie Mae pools 476,480 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 7,418 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,270,226 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 29,959 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,362,070 — 1/12/41 3.50% (1 month Synthetic TRS Index (12,837) USD-LIBOR) 3.50% 30 year Fannie Mae pools 264,834 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 1,165 USD-LIBOR 6.50% 30 year Fannie Mae pools 252,747 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,034) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,565,718 — 1/12/41 4.00% (1 month Synthetic TRS Index (24,375) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,535,722 — 1/12/41 4.50% (1 month Synthetic TRS Index (36,220) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,718,123 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 42,315 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,666,505 — 1/12/41 4.50% (1 month Synthetic TRS Index (62,890) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,899,568 — 1/12/42 4.00% (1 month Synthetic TRS Index (43,330) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,746,272 — 1/12/41 4.50% (1 month Synthetic TRS Index (41,186) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,530,903 — 1/12/41 4.00% (1 month Synthetic TRS Index (23,833) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,923,039 — 1/12/41 4.00% (1 month Synthetic TRS Index (45,505) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,076,760 — 1/12/41 4.50% (1 month Synthetic TRS Index (25,396) USD-LIBOR) 4.50% 30 year Fannie Mae pools Master Intermediate Income Trust 77 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,316,249 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(36,059) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,241,250 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 52,861 USD-LIBOR 4.50% 30 year Fannie Mae pools 795,565 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 18,764 USD-LIBOR 4.50% 30 year Fannie Mae pools 4,221,670 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 65,722 USD-LIBOR 4.00% 30 year Fannie Mae pools 4,221,670 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 65,722 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,910,108 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 45,304 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,340,635 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 78,790 USD-LIBOR 4.50% 30 year Fannie Mae pools 12,609,000 — 8/9/18 2.2575% USA Non Revised 68,744 Consumer Price Index-Urban (CPI-U) 12,609,000 — 8/15/18 2.225% USA Non Revised 48,406 Consumer Price Index-Urban (CPI-U) EUR 10,100,000 — 6/20/23 1.84% Eurostat Eurozone 80,206 HICP excluding tobacco JPMorgan Chase Bank N.A. $4,472,842 — 1/12/41 4.00% (1 month Synthetic TRS Index (69,632) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,908,453 — 1/12/41 4.50% (1 month Synthetic TRS Index (68,597) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,557,970 — 1/12/41 4.00% (1 month Synthetic TRS Index (39,822) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,351,425 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 16,225 USD-LIBOR 6.00% 30 year Fannie Mae pools 322,793 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 5,025 USD-LIBOR 4.00% 30 year Fannie Mae pools Total 78 Master Intermediate Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB BBB–/P $4,374 $64,000 5/11/63 300 bp $(1,814) Index CMBX NA BBB BBB–/P 8,497 141,000 5/11/63 300 bp (5,138) Index CMBX NA BBB BBB–/P 17,409 282,000 5/11/63 300 bp (9,860) Index CMBX NA BBB BBB–/P 16,587 291,000 5/11/63 300 bp (11,553) Index Barclays Bank PLC CMBX NA BBB BBB+/P 33,591 303,000 5/11/63 300 bp 4,291 Index Irish Gov’t, 4.50%, — (35,493) 443,000 9/20/17 (100 bp) (32,709) 4/18/2020 Obrigacoes Do — (72,281) 443,000 9/20/17 (100 bp) (16,142) Tesouro, 5.45%, 9/23/13 Credit Suisse International CMBX NA BBB BBB–/P 1,528 52,000 5/11/63 300 bp (3,500) Index CMBX NA BBB BBB–/P 1,125 145,000 5/11/63 300 bp (12,897) Index CMBX NA BBB BB+/P 19,923 163,000 5/11/63 300 bp 4,161 Index CMBX NA BBB BBB–/P 15,907 164,000 5/11/63 300 bp 48 Index CMBX NA BBB BBB–/P 3,291 172,000 5/11/63 300 bp (13,341) Index CMBX NA BBB BBB–/P 20,933 263,000 5/11/63 300 bp (4,498) Index CMBX NA BBB B+/P 20,979 288,000 5/11/63 300 bp (6,870) Index CMBX NA BBB BBB–/P 3,367 290,000 5/11/63 300 bp (24,676) Index CMBX NA BBB BBB–/P 4,963 323,000 5/11/63 300 bp (26,271) Index CMBX NA BBB BBB–/P 37,060 328,000 5/11/63 300 bp 5,342 Index CMBX NA BBB B+/P 31,814 328,000 5/11/63 300 bp 97 Index CMBX NA BBB BBB–/P 27,130 340,000 5/11/63 300 bp (5,748) Index CMBX NA BBB BBB–/P 26,325 340,000 5/11/63 300 bp (6,553) Index CMBX NA BBB BBB–/P 22,366 340,000 5/11/63 300 bp (10,512) Index Master Intermediate Income Trust 79 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB BBB–/P $6,043 $343,000 5/11/63 300 bp $(27,125) Index CMBX NA BBB BBB–/P 10,467 344,000 5/11/63 300 bp (22,798) Index CMBX NA BBB B+/P 31,881 416,000 5/11/63 300 bp (8,346) Index CMBX NA BBB BBB–/P 28,890 704,000 5/11/63 300 bp (39,187) Index CMBX NA BBB BBB+/P 776 7,000 5/11/63 300 bp 99 Index CMBX NA BBB BBB–/P 7,405 95,000 5/11/63 300 bp (1,782) Index CMBX NA BBB BBB–/P 15,118 156,000 5/11/63 300 bp 33 Index CMBX NA BBB BBB–/P 26,135 293,000 5/11/63 300 bp (2,223) Index CMBX NA BBB BBB–/P 33,590 306,000 5/11/63 300 bp 4,000 Index CMBX NA BBB BBB–/P 24,038 316,000 5/11/63 300 bp (6,519) Index CMBX NA BBB BBB–/P 36,050 326,000 5/11/63 300 bp 4,525 Index CMBX NA BBB BBB–/P 48,910 459,000 5/11/63 300 bp 4,524 Index CMBX NA BBB BBB+/P 63,895 605,000 5/11/63 300 bp 5,391 Index Spain Gov’t, 5.50%, — (52,226) 443,000 9/20/17 (100 bp) (36,112) 7/30/2017 Deutsche Bank AG Republic of CC/F 82,442 705,000 3/20/17 500 bp (218,250) Argentina, 8.28%, 12/31/33 JPMorgan Chase Bank N.A. NA HY Series 20 B+/P (85,529) 2,582,000 6/20/18 500 bp 67,785 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by“/F.” 80 Master Intermediate Income Trust ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $210,531 $188 $72,838 Total common stocks Convertible bonds and notes — 124,688 — Convertible preferred stocks 136,059 408,820 — Corporate bonds and notes — 105,883,145 — Foreign government and agency bonds and notes — 29,743,479 — Mortgage-backed securities — 167,430,895 — Preferred stocks — 440,817 — Purchased swap options outstanding — 871,894 — Senior loans — 5,780,836 — U.S. government and agency mortgage obligations — 50,722,979 — Warrants — 1,760 — Short-term investments 10,762,892 22,111,213 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,586,838) $— Futures contracts (777,722) — — Written swap options outstanding — (894,783) — TBA sale commitments — (3,271,758) — Interest rate swap contracts — (5,714,620) — Total return swap contracts — 623,942 — Credit default contracts — (941,408) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust 81 Statement of assets and liabilities 9/30/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $375,811,340) $386,260,142 Affiliated issuers (identified cost $8,442,892) (Note 5) 8,442,892 Foreign currency (cost $627,672) (Note 1) 664,192 Interest and other receivables 4,133,096 Receivable for shares of the fund sold 270,193 Receivable for investments sold 6,468,221 Receivable for sales of delayed delivery securities (Note 1) 7,158,859 Receivable for variation margin (Note 1) 392,137 Unrealized appreciation on forward currency contracts (Note 1) 615,980 Unrealized appreciation on OTC swap contracts (Note 1) 5,767,603 Premium paid on OTC swap contracts (Note 1) 245,529 Total assets LIABILITIES Payable to custodian 158,454 Payable for investments purchased 3,186,757 Payable for purchases of delayed delivery securities (Note 1) 52,685,469 Payable for shares of the fund repurchased (Note 4) 554,430 Payable for compensation of Manager (Note 2) 683,094 Payable for custodian fees (Note 2) 33,432 Payable for investor servicing fees (Note 2) 29,524 Payable for Trustee compensation and expenses (Note 2) 155,346 Payable for administrative services (Note 2) 1,438 Payable for variation margin (Note 1) 490,774 Distributions payable to shareholders 1,645,202 Unrealized depreciation on OTC swap contracts (Note 1) 6,058,679 Premium received on OTC swap contracts (Note 1) 765,990 Unrealized depreciation on forward currency contracts (Note 1) 2,202,818 Written options outstanding, at value (premiums $829,692) (Notes 1 and 3) 894,783 TBA sale commitments, at value (proceeds receivable $3,271,758) (Note 1) 3,271,758 Collateral on certain derivative contracts, at value (Note 1) 2,320,000 Other accrued expenses 137,321 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 1) $483,000,391 Undistributed net investment income (Note 1) 4,234,455 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (146,700,129) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,608,858 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($345,143,575 divided by 62,769,851 shares) $5.50 The accompanying notes are an integral part of these financial statements. 82 Master Intermediate Income Trust Statement of operations Year ended 9/30/13 INVESTMENT INCOME Interest (net of foreign tax of $10,759) (including interest income of $26,278 from investments in affiliated issuers) (Note 5) $22,627,335 Dividends 54,027 Total investment income EXPENSES Compensation of Manager (Note 2) 2,723,636 Investor servicing fees (Note 2) 181,604 Custodian fees (Note 2) 95,228 Trustee compensation and expenses (Note 2) 32,795 Administrative services (Note 2) 10,368 Other 372,399 Total expenses Expense reduction (Note 2) (242) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,007,485 Net increase from payments by affiliates (Note 2) 7,412 Net realized gain on swap contracts (Note 1) 2,506,125 Net realized loss on futures contracts (Note 1) (1,015,677) Net realized gain on foreign currency transactions (Note 1) 1,033,791 Net realized gain on written options (Notes 1 and 3) 3,149,484 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (508,935) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (3,713,633) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust 83 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/13 Year ended 9/30/12 Operations: Net investment income $19,265,574 $17,477,759 Net realized gain (loss) on investments and foreign currency transactions 8,688,620 (55,786,049) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (4,222,568) 65,845,452 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (20,347,501) (5,888,390) From return of capital — (16,380,731) Decrease from capital shares repurchased (Note 4) (14,536,534) — Total increase (decrease) in net assets NET ASSETS Beginning of year 356,295,984 351,027,943 End of year (undistributed net investment income $4,234,455 and distributions in excess of net investment income $268,167, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 65,690,624 65,690,624 Shares repurchased (Note 4) (2,920,559) — Retirement of shares held by fund (214) — Shares outstanding at end of year 62,769,851 65,690,624 The accompanying notes are an integral part of these financial statements. 84 Master Intermediate Income Trust Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 9/30/13 9/30/12 9/30/11 9/30/10 9/30/09 Net asset value, beginning of period Investment operations: Net investment income a .30 .27 .35 .58 .34 Net realized and unrealized gain (loss) on investments .06 .15 (.38) .39 .24 Total from investment operations Less distributions: From net investment income (.31) (.09) (.46) (1.08) (.54) From return of capital — (.25) — — — Total distributions Increase from shares repurchased — — — Net asset value, end of period Market value, end of period Total return at market value (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .94 .96 .94 .94 d 1.02 d Ratio of net investment income to average net assets (%) 5.31 4.94 5.97 9.82 d 7.05 d Portfolio turnover (%) e 244 157 171 88 223 a Per share net investment income has been determined on the basis of weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% and 0.04% of average net assets as of September 30, 2010 and September 30, 2009, respectively. e Portfolio turnover excludes TBA purchase and sales transactions. The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust 85 Notes to financial statements 9/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through September 30, 2013. Putnam Master Intermediate Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The investment objective of the fund is to seek, with equal emphasis, high current income and relative stability of net asset value, by allocating its investments among the U.S. investment grade sector, high-yield sector, and international sector. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by 86 Master Intermediate Income Trust Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Master Intermediate Income Trust 87 Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. 88 Master Intermediate Income Trust Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other Master Intermediate Income Trust 89 things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $286,901 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,281,162 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $3,258,538. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 90 Master Intermediate Income Trust The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013, the fund had a capital loss carryover of $138,553,180 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $14,955,076 $30,479,722 $45,434,798 * 7,342,291 N/A 7,342,291 September 30, 2015 11,586,218 N/A 11,586,218 September 30, 2016 28,970,279 N/A 28,970,279 September 30, 2017 45,219,594 N/A 45,219,594 September 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $2,917,414 of certain losses recognized during the period from November 1, 2012 to September 30, 2013 to its fiscal year ending September 30, 2014. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, late year loss deferrals, dividends payable, realized and unrealized gains and losses on certain futures contracts, interest on payment-in-kind securities, income on swap contracts, and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $5,584,549 to increase undistributed net investment income, $543,339 to increase paid-in-capital and $6,127,888 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $12,139,138 Unrealized depreciation (7,951,953) Net unrealized appreciation 4,187,185 Undistributed ordinary income 4,314,941 Capital loss carryforward (138,553,180) Post-October capital loss deferral (2,917,414) Cost for federal income tax purposes $390,439,368 Master Intermediate Income Trust 91 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.75% of the first $500 million of average 0.48% of the next $5 billion of average net assets, net assets, 0.65% of the next $500 million of average 0.47% of the next $5 billion of average net assets, net assets, 0.60% of the next $500 million of average 0.46% of the next $5 billion of average net assets, net assets, 0.55% of the next $5 billion of average 0.45% of the next $5 billion of average net assets, net assets, 0.525% of the next $5 billion of average 0.44% of the next $5 billion of average net assets, net assets, 0.505% of the next $5 billion of average 0.43% of the next $8.5 billion of average net assets, net assets and 0.49% of the next $5 billion of average 0.42% of any excess thereafter. net assets, Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $7,412 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $242 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $263, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 92 Master Intermediate Income Trust The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $788,973,905 and $786,182,640, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $2,778,750 and $2,779,219, respectively. Written option transactions during the reporting period are summarized as follows: Written swap Written Written option Written option contract swap option number of option amounts premiums contracts premiums Written options outstanding at the beginning of the reporting period USD 235,097,225 $18,902,333 — $— Options opened USD 1,697,130,903 3,886,250 38 14,771 EUR 160,959,000 1,857,356 — — Options exercised USD (145,471,300) (260,540) — — Options expired USD — — (38) (14,771) Options closed USD (1,718,970,228) (21,698,351) — — EUR (160,959,000) (1,857,356) — — Written options outstanding at the end of the reporting period USD 67,786,600 829,692 — $— Note 4: Shares repurchased In September 2013, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2014 (based on shares outstanding as of October 7, 2013). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 2,920,559 common shares for an aggregate purchase price of $14,536,534, which reflects a weighted-average discount from net asset value per share of 10.38%. At the close of the reporting period, Putnam Investments, LLC owned approximately 844 shares of the fund (0.001% of the fund’s shares outstanding), valued at $4,642. Master Intermediate Income Trust 93 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $6,987,387 $93,701,638 $100,689,025 $18,125 $— Putnam Short Term Investment Fund* $— 160,558,169 152,115,277 8,153 8,442,892 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased TBA commitment option contracts (contract amount) —* Purchased swap option contracts (contract amount) $301,900,000 Written futures contract option contracts (number of contracts) (Note 3) —* Written swap option contracts (contract amount) (Note 3) $200,300,000 Futures contracts (number of contracts) 700 Forward currency contracts (contract amount) $315,800,000 OTC interest rate swap contracts (notional) $1,923,400,000 Centrally cleared interest rate swap contracts (notional) $425,400,000 OTC total return swap contracts (notional) $329,600,000 OTC credit default swap contracts (notional) $14,100,000 Warrants (number of warrants) 200 * For the reporting period, the transaction volume was minimal. 94 Master Intermediate Income Trust The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $228,351 Payables $1,169,759 Foreign exchange contracts Receivables 615,980 Payables 2,202,818 Equity contracts Investments 1,760* Payables —* Investments, Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Interest rate contracts appreciation 9,748,679* depreciation 15,639,968* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $525,147 $525,147 Foreign exchange contracts $— $— 974,532 $— $974,532 Interest rate contracts (1,822,512) (1,015,677) $— 1,980,978 $(857,211) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments under currency ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(948,458) $(948,458) Foreign exchange contracts — — — (521,151) — $(521,151) Equity contracts (6,202) — $(6,202) Interest rate contracts — (521,659) (678,653) — (373,984) $(1,574,296) Total Master Intermediate Income Trust 95 Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. 96 Master Intermediate Income Trust Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $16,069,634 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Shareholder meeting results (Unaudited) January 31, 2013 annual meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Liaquat Ahamed 56,497,546 2,557,383 Ravi Akhoury 56,490,831 2,564,098 Jameson A. Baxter 56,513,463 2,541,467 Barbara M. Baumann 56,686,670 2,368,260 Charles B. Curtis 56,535,812 2,519,117 Robert J. Darretta 56,605,208 2,449,722 Katinka Domotorffy 56,526,355 2,528,575 John A. Hill 56,551,098 2,503,832 Paul L. Joskow 56,557,717 2,497,212 Elizabeth T. Kennan* 56,428,295 2,626,634 Kenneth R. Leibler 56,672,050 2,382,879 Robert E. Patterson 56,573,978 2,480,951 George Putnam, III 56,660,315 2,394,614 Robert L. Reynolds 56,717,792 2,337,138 W. Thomas Stephens 56,540,045 2,514,884 A proposal to approve fixing the number of Trustees at 15 was approved as follows: Votes for Votes against Abstentions 56,207,753 1,466,732 1,380,445 All tabulations are rounded to the nearest whole number. * Elizabeth T. Kennan retired from the Board of Trustees on June 30, 2013. Master Intermediate Income Trust 97 About the Trustees Independent Trustees 98 Master Intermediate Income Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Master Intermediate Income Trust 99 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 100Master Intermediate Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Independent Registered Compliance Liaison Public Accounting Firm Nancy E. Florek KPMG LLP Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees September 30, 2013	$129,389	$	$6,458	$ — September 30, 2012	$136,019	$	$6,300	$ — For the fiscal years ended September 30, 2013 and September 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,458 and $6,300 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
